EXHIBIT 10.1
 
 
 
Execution Version

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
THREE-YEAR CREDIT AGREEMENT


Dated as of December 17, 2009


Among


HARSCO CORPORATION,


THE LENDERS NAMED HEREIN


and


CITIBANK, N.A.,
as Administrative Agent


____________________________


CITIGROUP GLOBAL MARKETS INC. and
RBS SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners










 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 
 
ARTICLE I

Definitions
 

  Page
SECTION 1.01.  Defined Terms
1
SECTION 1.02.  Terms Generally
25
SECTION 1.03.  Redenomination of Certain Alternative Currencies
25

 
 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments
26
SECTION 2.02.  Loans
26
SECTION 2.03.  Competitive Bid Procedure
28
SECTION 2.04.  Standby Borrowing Procedure
31
SECTION 2.05.  Interest Elections
32
SECTION 2.06.  Fees
33
SECTION 2.07.  Repayment of Loans
34
SECTION 2.08.  Interest on Loans
34
SECTION 2.09.  Default Interest
35
SECTION 2.10.  Alternate Rate of Interest
36
SECTION 2.11.  Termination and Reduction of Commitments
37
SECTION 2.12.  Prepayment
38
SECTION 2.13.  Reserve Requirements: Change in Circumstances
39
SECTION 2.14.  Change in Legality
41
SECTION 2.15.  Indemnity
42
SECTION 2.16.  Pro Rata Treatment
43
SECTION 2.17.  Sharing of Setoffs
43
SECTION 2.18.  Payments
44
SECTION 2.19.  Taxes
45
SECTION 2.20.  Assignment of Commitments Under Certain Circumstances
49
SECTION 2.21.  Borrowings by Approved Borrowers
49
SECTION 2.22.  Additional Costs
50
SECTION 2.23.  Increase in the Aggregate Commitments
51
SECTION 2.24.  Revolving Notes
53

 
 
i

--------------------------------------------------------------------------------


ARTICLE III
 
Representations and Warranties
 
SECTION 3.01.  Corporate Existence
53
SECTION 3.02.  Financial Condition
53
SECTION 3.03.  Litigation
54
SECTION 3.04.  No Breach
54
SECTION 3.05.  Action
54
SECTION 3.06.  Approvals
55
SECTION 3.07.  Use of Credit
55
SECTION 3.08.  ERISA
55
SECTION 3.09.  Taxes
55
SECTION 3.10.  Investment Company Act
56
SECTION 3.11.  Material Agreements and Liens
56
SECTION 3.12.  Environmental Matters
56
SECTION 3.13.  Subsidiaries, etc
57
SECTION 3.14.  True and Complete Disclosure
57
SECTION 3.15.  Corporate Existence of Approved Borrower
57
SECTION 3.16.  No Breach
58
SECTION 3.17.  Action
58
SECTION 3.18.  Approvals
58
SECTION 3.19.  Taxes on Payments of Approved Borrowers
58

 
 
ARTICLE IV
 
Conditions of Effectiveness and Lending
 
SECTION 4.01.  Effective Date
59
SECTION 4.02.  First Borrowing by Each Approved Borrower
60
SECTION 4.03.  All Borrowings
62

 
 
ARTICLE V
 
Affirmative Covenants
 
SECTION 5.01.  Existence; Businesses and Properties
63
SECTION 5.02.  Insurance
63
SECTION 5.03.  Obligations and Taxes
64
SECTION 5.04.  Financial Statements, Reports, etc
64
SECTION 5.05.  Litigation and Other Notices
65
SECTION 5.06.  ERISA
66
SECTION 5.07.  Maintaining Records
66
SECTION 5.08.  Use of Proceeds
66
SECTION 5.09.  Subsidiary Guarantors
66

 
 
ii

--------------------------------------------------------------------------------


ARTICLE VI
 
Negative Covenants
 
SECTION 6.01.  Liens
67
SECTION 6.02.  Sale and Lease-Back Transactions
68
SECTION 6.03.  Mergers, Sales of Assets, etc
69
SECTION 6.04.  Lines of Business; Fiscal Year
71
SECTION 6.05.  Transactions with Affiliates
71
SECTION 6.06.  Total Debt to Total Capital Ratio
71
SECTION 6.07.  Subsidiary Debt
71

 
 
ARTICLE VII
 
Events of Default
 
 
 
ARTICLE VIII
 
The Administrative Agent
 
SECTION 8.01.  Appointment and Authority
75
SECTION 8.02.  Administrative Agent Individually
75
SECTION 8.03.  Duties of Administrative Agent; Exculpatory Provisions
76
SECTION 8.04.  Reliance by Administrative Agent
77
SECTION 8.05.  Delegation of Duties
78
SECTION 8.06.  Resignation of Administrative Agent
78
SECTION 8.07.  Non-Reliance on Administrative Agent and Other Lenders
79
SECTION 8.08.  Indemnification
80
SECTION 8.09.  No Other Duties, etc
81

 
 
ARTICLE IX
 
Guarantee
 
SECTION 9.01.  Guarantee
81
SECTION 9.02.  Obligations Unconditional
81
SECTION 9.03.  Reinstatement
82
SECTION 9.04.  Subrogation
82
SECTION 9.05.  Remedies
83
SECTION 9.06.  Continuing Guarantee
83

 
 
iii

--------------------------------------------------------------------------------


ARTICLE X
 
Miscellaneous
 
SECTION 10.01.  Notices
83
SECTION 10.02.  Survival of Agreement
86
SECTION 10.03.  Binding Effect
86
SECTION 10.04.  Successors and Assigns
86
SECTION 10.05.  Expenses; Indemnity
90
SECTION 10.06.  Right of Setoff
91
SECTION 10.07.  Applicable Law
92
SECTION 10.08.  Waivers: Amendment
92
SECTION 10.09.  Interest Rate Limitation
93
SECTION 10.10.  Entire Agreement
93
SECTION 10.11.  Waiver of Jury Trial
93
SECTION 10.12.  Severability
94
SECTION 10.13.  Judgment Currency
94
SECTION 10.14.  Counterparts
95
SECTION 10.15.  Headings
95
SECTION 10.16.  Jurisdiction: Consent to Service of Process
95
SECTION 10.17.  USA Patriot Act
96
SECTION 10.18.  No Fiduciary Relationship
96
SECTION 10.19.  Confidentiality
96
SECTION 10.20.  Cure of Defaulting Lender Status
97

 
 
Schedules and Exhibits
 
Schedule 1.01
Administrative Agent’s Office
Schedule 2.01
Lenders; Commitments
Schedule 2.21
Approved Borrowers
Schedule 3.11(a)
Material Agreements
Schedule 3.11(b)                       
Liens
Schedule 3.13
Subsidiaries
Schedule 10.21
Permitted Reorganization
Exhibit A-1
Form of Competitive Bid Request
Exhibit A-2
Form of Notice of Competitive Bid Request
Exhibit A-3
Form of Competitive Bid
Exhibit A-4
Form of Competitive Bid/Accept Reject Letter
Exhibit A-5
Form of Standby Borrowing Request
Exhibit A-6
Form of Interest Election Request
Exhibit B
Form of Administrative Questionnaire
Exhibit C
Form of Assignment and Acceptance
Exhibit D
Mandatory Costs Rate
Exhibit E-1
Form of Opinion of General Counsel
Exhibit E-2
Form of Opinion of Jones, Day, Reavis & Pogue, counsel for the Company
Exhibit F-1
Form of Designation Letter
Exhibit F-2
Form of Termination Letter
Exhibit G
Form of Lender Joinder Agreement
Exhibit H
Form of Subsidiary Guaranty
Exhibit I
Form of Revolving Note
Exhibit J
Form of New Parent Assignment and Assumption Agreement

 
iv

--------------------------------------------------------------------------------


THREE-YEAR CREDIT AGREEMENT dated as of December 17, 2009 (as amended, restated,
supplemented, extended, replaced or otherwise modified from time to time, this
“Agreement”) among HARSCO CORPORATION, a Delaware corporation (the “Company”),
the lenders listed in Schedule 2.01 hereto (the “Lenders”), and CITIBANK, N.A.,
as administrative agent for the Lenders (in such capacity, together with any
successor Administrative Agent appointed pursuant to Section 8.06, the
“Administrative Agent”).
 
The Company has requested that the Lenders extend credit to the Company in order
to enable it to borrow Standby Loans (such term and all other capitalized terms
not otherwise defined have the meanings assigned to them in Article I hereof) on
a standby revolving credit basis from time to time during the Availability
Period in an aggregate principal amount at any time outstanding of up to
$570,000,000, which amount may be increased up to $700,000,000 pursuant to
Section 2.23 (less the aggregate principal amount of all outstanding Competitive
Loans at such time).  The Company has also requested the Lenders to provide a
procedure pursuant to which the Company may invite the Lenders to bid on an
uncommitted basis on short-term borrowings by the Company.  The proceeds of all
such borrowings are to be used for general corporate purposes, including
commercial paper backstop and/or repayment of the Indebtedness evidenced by the
Existing Credit Agreement.  The Lenders are willing to extend such credit to the
Company on the terms and subject to the conditions herein set forth.
 
Accordingly, the Company, the Lenders and the Administrative Agent agree as
follows:
 
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any Standby Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
 
“Activities” shall have the meaning assigned to such term in Section 8.02(b).
 
“Adjusted EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in
Euros, for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the EURIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

--------------------------------------------------------------------------------


“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in
Dollars or any Alternative Currency (other than Euros), for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16
of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate; provided that, with respect to any Eurocurrency
Borrowing denominated in an Alternative Currency (other than Euros) for any
Interest Period, Adjusted LIBO Rate shall mean an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the LIBO Rate
for such Interest Period.
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
 
“Administrative Agent’s Office” shall mean the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 1.01 hereto with respect to the Administrative Agent or such other
address, facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Company and the Lenders.
 
“Administrative Fees” shall have the meaning assigned to such term in
Section 2.06(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B hereto.
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
 
“Agent’s Group” shall have the meaning assigned to such term in Section 8.02(b).
 
“Agreement” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a
 
2

--------------------------------------------------------------------------------


Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or any successor page) at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.  For purposes hereof,  “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective on the date such
change is publicly announced as effective.  “Federal Funds Effective Rate” shall
mean, for any day, the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist.
 
“Alternative Currency” shall mean Euros and Sterling.
 
“Alternative Currency Borrowing” shall mean a Borrowing comprised of Alternative
Currency Loans.  All Alternative Currency Borrowings shall be Eurocurrency
Borrowings.
 
“Alternative Currency Equivalent” shall mean, with respect to any amount of
Dollars on any date in relation to any specified Alternative Currency, the
amount of such specified Alternative Currency that may be purchased with such
amount of Dollars at the Spot Exchange Rate with respect to Dollars on such
date.  The term “Alternative Currency Equivalent” may be preceded by a reference
to an Alternative Currency (e.g., “EUR Alternative Currency Equivalent”), in
which case the Alternative Currency so referenced shall be the “specified”
Alternative Currency.
 
“Alternative Currency Loan” shall mean any Loan denominated in an Alternative
Currency.
3

--------------------------------------------------------------------------------


“Applicable Margin” shall mean on any date, (A) with respect to ABR Loans, the
greater of (i) zero and (ii) the difference between (x) the amount of basis
points per annum calculated as set forth in the table below under the heading
“Applicable Margin”, based upon the ratings applicable on such date to the
Company’s Index Debt, and (y) 100 basis points per annum and (B) with respect to
Eurocurrency Loans the greater of (i) the amount of basis points per annum as
set forth in the table below under the heading “Applicable Margin Floor”, and
(ii) the amount of basis points per annum calculated as set forth in the table
below under the heading “Applicable Margin”, in each case, based upon the
ratings applicable on such date to the Company’s Index Debt:
 

 
Applicable Margin
(basis points
per annum)
Applicable Margin
Floor
(basis points
per annum)
Category 1
A+ or higher by S&P;
Al or higher by Moody’s
75% of Markit Index
125.0
Category 2
A by S&P;
A2 by Moody’s
85% of Markit Index
125.0
Category 3
A- by S&P;
A3 by Moody’s
100% of Markit Index
150.0
Category 4
BBB+ by S&P;
Baal by Moody’s
125% of Markit Index
175.0
Category 5
BBB or lower by S&P;
Baa2 or lower by Moody’s
150% of Markit Index
200.0



 
For purposes of determining the Applicable Margin, (a) if either Moody’s or S&P
shall not have in effect a rating for Index Debt (other than because such rating
agency shall no longer be in the business of rating corporate debt
 
4

--------------------------------------------------------------------------------


obligations), then such rating agency will be deemed to have established a
rating for Index Debt in Category 5; (b) if the ratings established or deemed to
have been established by Moody’s and S&P shall fall within different Categories,
the Applicable Margin shall be determined by reference to the higher (or
numerically lower) Category unless one of the ratings is two or more Categories
lower (or numerically higher) than the other, in which case the Applicable
Margin shall be determined by reference to the Category next below that of the
higher (or numerically lower) of the two ratings; and (c) if any rating
established or deemed to have been established by Moody’s or S&P shall be
changed (other than as a result of a change in the rating system of either
Moody’s or S&P), such change shall be effective as of the date on which such
change is first announced by the rating agency making such change.  Each change
in the Applicable Margin shall apply to all Eurocurrency Loans and ABR Loans
that are outstanding at any time during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change.  If the rating system of either Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such changed rating system or the nonavailability of
ratings from such rating agency.
 
“Applicable Percentage” shall mean, with respect to any Lender at any time, the
percentage of the Total Commitment represented by such Lender’s Commitment at
such time.
 
“Approved Borrower” shall mean any wholly owned Subsidiary of the Company as to
which a Designation Letter shall have been delivered to the Administrative Agent
in accordance with Section 2.21 hereof and as to which a Termination Letter
shall not have been delivered to the Administrative Agent.
 
“Assigned Dollar Value” shall mean, in respect of any Borrowing denominated in
an Alternative Currency, the Dollar Equivalent thereof determined based upon the
applicable Spot Exchange Rate as of the Denomination Date for such
Borrowing.  In the event that any Borrowing denominated in an Alternative
Currency shall be prepaid in part, the Assigned Dollar Value of such Borrowing
shall be allocated ratably to the prepaid portion of such Borrowing and the
portion of such Borrowing remaining outstanding.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C hereto, or such other form as shall be approved by the
Administrative Agent.
 
5

--------------------------------------------------------------------------------


“Availability Period” shall mean the period from and including the Effective
Date to but excluding the earlier of the Termination Date and the date of
termination of the Commitments.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Borrowers” shall mean the Company and each Approved Borrower.
 
“Borrowing” shall mean a group of Loans of a single Type made by the Lenders
(or, in the case of a Competitive Borrowing, by the Lender or Lenders whose
Competitive Bids have been accepted pursuant to Section 2.03).
 
“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in
Dollars, $5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 5,000,000 units (or, in the case of Sterling, 2,500,000
units) of such currency.
 
“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in
Dollars, $1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units (or, in the case of Sterling, 500,000
units) of such currency.
 
“Borrowing Request” shall mean a Standby Borrowing Request or a Competitive Bid
Request.
 
“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that (a) when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market, and (b) when used in connection with a Loan denominated
in Euro, the term “Business Day” shall also exclude any day on which the TARGET
payment system is not open for the settlement of payments in Euro.
 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP
6

--------------------------------------------------------------------------------


and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
 
A “Change in Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d-5 of the Securities and Exchange
Commission as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Company; or (b) a majority of the seats (other than vacant seats) on the
board of directors of the Company shall at any time have been occupied by
persons who were neither (i) nominated by the board of directors of the Company,
nor (ii) appointed by directors so nominated; or (c) any person or group shall
otherwise directly or indirectly Control the Company; provided, however, that a
Permitted Reorganization shall not constitute a Change in Control.
 
“Citigroup Parties” shall have the meaning assigned to such term in
Section 10.01(h).
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.
 
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder as set forth in Schedule 2.01 hereto, as such Lender’s
Commitment may be permanently terminated, reduced or increased from time to time
pursuant to Section 2.11, Section 2.23 or Section 10.04.
 
“Committed Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount at such time of all outstanding
Standby Loans of such Lender denominated in Dollars, plus (b) the Assigned
Dollar Value at such time of the aggregate principal amount at such time of all
outstanding Standby Loans of such Lender that are Alternative Currency Loans.
 
“Commitment Date” shall have the meaning assigned to such term in Section
2.23(b).
 
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.06(a).
 
“Commitment Fee Percentage” shall mean on any date, the applicable percentage
set forth below based upon the ratings applicable on such date to the Company’s
Index Debt:
7

--------------------------------------------------------------------------------


 

 
Commitment
Fee
Percentage
Category 1
A+ or higher by S&P;
A1 or higher by Moody’s
0.150%
Category 2
A by S&P;
A2 by Moody’s
0.200%
Category 3
A- by S&P;
A3 by Moody’s
0.275%
Category 4
BBB+ by S&P;
Baal by Moody’s
0.375%
Category 5
BBB or lower by S&P;
Baa2 or lower by Moody’s
0.500%



 
For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for Index Debt (other than because such rating agency shall no
longer be in the business of rating corporate debt obligations), then such
rating agency will be deemed to have established a rating for Index Debt in
Category 5; (b) if the ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Categories, the Commitment Fee
Percentage shall be determined by reference to the higher (or numerically lower)
Category unless one of the ratings is two or more categories lower (or
numerically higher) than the other, in which case the Commitment Fee Percentage
shall be determined by reference to the Category next below that of the higher
(or numerically lower) of the two ratings; and (c) if any rating established or
deemed to have been established by Moody’s or S&P shall be changed (other than
as a result of a change in the rating system of either Moody’s or S&P), such
change shall be effective as of the date on which such change is first announced
by the rating agency making such change.  Each change in the Commitment Fee
Percentage shall apply during the period commencing on the effective date of
such change and ending on the date
8

--------------------------------------------------------------------------------


immediately preceding the effective date of the next such change.  If the rating
system of either Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Lenders shall negotiate in good faith to amend the references to
specific ratings in this definition to reflect such changed rating system or the
non-availability of ratings from such rating agency.
 
“Communications” shall have the meaning assigned to such term in
Section 10.01(c).
 
“Company” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.
 
“Competitive Bid Accept/Reject Letter” shall mean a notification made by a
Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4 hereto.
 
“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.03(b), (i) in the case of a Eurocurrency Loan, the
Competitive Margin, and (ii) in the case of a Fixed Rate Loan, the fixed rate of
interest offered by the Lender making such Competitive Bid.
 
“Competitive Bid Request” shall mean a request made pursuant to Section 2.03 in
the form of Exhibit A-l hereto.
 
“Competitive Borrowing” shall mean a borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted by a Borrower under the bidding
procedure described in Section 2.03.
 
“Competitive Loan” shall mean a loan from a Lender to a Borrower pursuant to the
bidding procedure described in Section 2.03.  Each Competitive Loan shall be a
Eurocurrency Competitive Loan or a Fixed Rate Loan.
 
“Competitive Margin” shall mean, as to any Eurocurrency Competitive Loan, the
margin (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) to be added to or subtracted from, in the case of
Eurocurrency Competitive Loans denominated in Dollars or any Alternative
Currency (other than Euros), the LIBO Rate and, in the case of Eurocurrency
Competitive Loans denominated in Euros, the
9

--------------------------------------------------------------------------------


 EURIBO Rate in order to determine the interest rate applicable to such Loan, as
specified in the Competitive Bid relating to such Loan.
 
“Consolidated Tangible Assets” shall mean Tangible Assets of the Company and its
consolidated subsidiaries determined on a consolidated basis in accordance with
GAAP.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
 
“Defaulting Lender” shall mean, at any time, a Lender (i) that has failed for
three or more Business Days to comply with its obligations under this Agreement
to make a Standby Loan (a “funding obligation”), (ii) that has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation hereunder, (iii) that has, for five or more Business
Days, failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent, that it will comply with its
funding obligations hereunder; provided that a Lender shall cease to be a
Defaulting Lender under this clause (iii) upon receipt of such confirmation by
the Administrative Agent, or (iv) as to which a Lender Insolvency Event has
occurred and is continuing.
 
“Denomination Date” shall mean at anytime, in relation to any Alternative
Currency Borrowing, the date that is two Business Days before the later of
(a) the date such Borrowing is made and (b) the date of the most recent
conversion or continuation of such Borrowing pursuant to Section 2.05.
 
“Designation Letter” shall have the meaning assigned to such term in
Section 2.21.
 
“Dollar Equivalent” shall mean, with respect to an amount of any Alternative
Currency on any date, the amount of Dollars that may be purchased with such
amount of such Alternative Currency at the Spot Exchange Rate with respect to
such Alternative Currency on such date.
 
“Dollars” or “$” shall mean lawful money of the United States of America.
 
“Domestic Subsidiaries” shall mean any Subsidiary organized or incorporated
under the laws of one of the States of the United States of America, the laws of
the District of Columbia or the Federal laws of the United States of America.
10

--------------------------------------------------------------------------------


“Effective Date” shall mean the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.08).
 
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
presence, management or release of Hazardous Materials or to health and safety
matters.
 
“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Company is a member and which is
treated as a single employer under Section 414 of the Code.
 
“EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in Euros
for any Interest Period, (i) the interest rate per annum for deposits in Euros
which appears on Reuters Screen EURIBOR01 Page (or any successor page) as of
11:00 a.m., Brussels time, on the Quotation Day for such Interest Period or, if
such a rate does not appear on such rate page, (ii) an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the rate at
which deposits in Euros approximately equal in principal amount to the Loan of
the Administrative Agent, in its capacity as a Lender (or, if the Administrative
Agent is not a Lender in respect of such
11

--------------------------------------------------------------------------------


Borrowing, then the Loan of the Lender in respect of such Borrowing with the
greatest Loan amount), included in such Eurocurrency Borrowing and for a
maturity comparable to such Interest Period are offered to the principal London
office of the Administrative Agent in immediately available funds in the
European interbank market for Euros at approximately 11:00 a.m., Brussels time,
on the Quotation Day for such Interest Period.
 
“Euro” means the single currency of the European Union as constituted by the
treaty on European Union.
 
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
 
“Eurocurrency Competitive Borrowing” shall mean a Competitive Borrowing
comprised of Eurocurrency Competitive Loans.
 
“Eurocurrency Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to, in the case of  Eurocurrency Competitive
Loan denominated in Dollars or any Alternative Currency (other than Euros), the
LIBO Rate and, in the case of Eurocurrency Competitive Loans denominated in
Euros, the EURIBO Rate in accordance with the provisions of Article II.
 
“Eurocurrency Loan” shall mean any Eurocurrency Competitive Loan or Eurocurrency
Standby Loan.
 
“Eurocurrency Standby Borrowing” shall mean a Standby Borrowing comprised of
Eurocurrency Standby Loans.
 
“Eurocurrency Standby Loan” shall mean any Standby Loan bearing interest at a
rate determined by reference to, in the case of  Eurocurrency Competitive Loans
denominated in Dollars or any Alternative Currency (other than Euros), the LIBO
Rate and, in the case of Eurocurrency Competitive Loans denominated in Euros,
the EURIBO Rate in accordance with the provisions of Article II.
 
“Event of Default” shall have the meaning assigned to such term in Article VII.
 
“Existing Credit Agreement” means that certain Five-Year Credit Agreement dated
as of November 23, 2005 among the Company, the lenders named therein, and JP
Morgan Chase Bank, N.A., as administrative agent, as amended, supplemented or
otherwise modified.
 
“Fees” shall mean the Administrative Fees and the Commitment Fee.
12

--------------------------------------------------------------------------------


“Financial Officer” of any corporation shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Controller of such corporation.
 
“Fixed Rate” shall mean, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum (expressed
in the form of a decimal to no more than four decimal places) specified by the
Lender making such Loan in its Competitive Bid.
 
“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.
 
“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a Fixed
Rate.
 
“GAAP” shall mean United States generally accepted accounting principles,
applied on a basis consistent with the most recent financial statements referred
to in Section 3.02.
 
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term Guarantee
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.
 
“Guarantor” shall mean the Company in its capacity as the guarantor under
Section 9.01.
 
“Hazardous Materials” shall mean (A) petroleum products and byproducts,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls, radon
gas, chlorofluorocarbons and all other ozone-depleting substances; or (B) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.
13

--------------------------------------------------------------------------------


“Increase Date” shall have the meaning assigned to such term in Section 2.23(a).
 
“Increasing Lender” shall have the meaning assigned to such term in Section
2.23(b).
 
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services,
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all Capital Lease Obligations of such person,
(i) all obligations of such person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest or exchange
rate hedging arrangements valued as determined in accordance with GAAP and
(j) all obligations of such person as an account party in respect of letters of
credit and bankers’ acceptances; provided, however, that Indebtedness shall not
include trade accounts payable in the ordinary course of business.  The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner.
 
“Index Debt” shall mean, for any Person, senior, unsecured, long-term
indebtedness for borrowed money of such Person that is not guaranteed by any
other Person or subject to any other credit enhancement.
 
“Information” shall have the meaning assigned to such term in Section 10.19.
 
“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Standby Borrowing in accordance with Section 2.05.
 
“Interest Payment Date” shall mean, with respect to any Loan, the last day of
each Interest Period applicable thereto and, in the case of a Eurocurrency Loan
with an Interest Period of more than three months’ duration or a Fixed Rate Loan
with an Interest Period of more than 90 days’ duration, each day that would have
been an Interest Payment Date for such
14

--------------------------------------------------------------------------------


Loan had successive Interest Periods of three months’ duration or 90 days
duration, as the case may be, been applicable to such Loan and, in addition, any
date on which such Loan shall be prepaid.
 
“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
applicable Borrower may elect, (b) as to any ABR Borrowing, the period
commencing on the date of such Borrowing and ending on the earlier of (i) the
next succeeding day which shall be the last day of any March, June, September or
December and (ii) the Termination Date and (c) as to any Fixed Rate Borrowing,
the period commencing on the date of such Borrowing and ending on the date
specified in the Competitive Bids in which the offer to make the Fixed Rate
Loans comprising such Borrowing were extended, which shall not be earlier than
seven days after the date of such Borrowing or later than 360 days after the
date of such Borrowing; provided, however, that if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of Eurocurrency Loans only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business
Day.  Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Standby Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such person or its assets to be, insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has indicated its consent to or acquiescence in any
such proceeding or appointment; provided, that a Lender Insolvency Event shall
not have occurred with respect to a Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or its Parent
Company or the exercise of control over a Lender or its Parent Company by a
Governmental Authority or an instrumentality thereof.
15

--------------------------------------------------------------------------------


“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in Dollars or
any Alternative Currency (other than Euros) for any Interest Period, (i) the
interest rate per annum for deposits for a maturity most nearly comparable to
such Interest Period in the currency in which such Borrowing is denominated
which appears on Reuters Screen LIBOR01 Page (or any successor page) as of 11:00
a.m., London time, on the Quotation Day for such Interest Period or, if such a
rate does not appear on the Bloomberg’s British Banker’s Association rate page,
(ii) an interest rate per annum (rounded upwards, if necessary, to the next 1/16
of 1%) equal to the rate at which deposits in the currency in which such
Borrowing is denominated approximately equal in principal amount to the Loan of
the Administrative Agent, in its capacity as a Lender (or, if the Administrative
Agent is not a Lender in respect of such Borrowing, then the Loan of the Lender
in respect of such Borrowing with the greatest Loan amount), included in such
Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered to the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period.
 
“Lien” shall mean with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
 
“Loan” shall mean any Competitive Loan or Standby Loan.
 
“Loan Documents” shall mean (i) this Agreement, (ii) the Fee Letter dated
November 11, 2009 among Citigroup Global Markets Inc., RBS Securities Inc., The
Royal Bank of Scotland plc and the Company, (iii) the Agent Fee Letter dated
November 11, 2009 between Citigroup Global Markets Inc. and the Company, (iv)
each Revolving Note, and (v) to the extent executed and delivered pursuant to
Schedule 10.21 hereto, the New Parent Assignment and Assumption Agreement and
the Subsidiary Guaranty.
 
“Margin Stock” shall have the meaning given such term under Regulation U.
 
“Markit Index” shall mean, at any date of determination, the Markit CDX.NA.IG
Series 11 or any successor series (5 Year Period) as available on such date to
the applicable office of the Administrative Agent.  If the Markit Index is
unavailable as of the date any determination of the
16

--------------------------------------------------------------------------------


Applicable Margin is to occur, the Company and the Lenders will negotiate in
good faith to agree on an alternative method for establishing the Applicable
Margin for any affected Borrowing.  Until the earlier of (i) the time at which
such an alternative method is agreed upon or (ii) thirty days after the date on
which the Markit Index became unavailable (such thirty-day period, the
“Negotiation Period”), the interest payable per annum with respect to
Eurocurrency Standby Loans and ABR Loans (to the extent the Applicable Margin
thereon is greater than zero) in such Borrowing will be based upon the
Applicable Margin calculated using the last available quote of the Markit
Index.  If no such alternative method is agreed upon during the Negotiation
Period, Eurocurrency Standby Loans will convert to ABR Loans on the last day of
the applicable Interest Period and the interest rate per annum will be the
Alternate Base Rate plus the Applicable Margin calculated using the last
available quote of the Markit Index.
 
“Material Adverse Change” or “Material Adverse Effect” shall mean (a) a
materially adverse change in, or a materially adverse effect on, the business,
assets, operations, performance or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole or (b) a material impairment of
the ability of the Company, any Approved Borrower or any Material Subsidiary to
perform any of its respective obligations under any Loan Document to which it is
or becomes a party.
 
“Material Subsidiary” means any Subsidiary (a) the consolidated assets of which
equal 5% or more of the consolidated assets of the Borrower and the Subsidiaries
as of the last day of the most recent fiscal quarter of the Borrower or (b) the
consolidated revenues of which equal 5% or more of the consolidated revenues of
the Borrower and the Subsidiaries for the most recent period of four consecutive
fiscal quarters for which financial statements have been delivered under
Section 5.04 (or, prior to the delivery of any such financial statements, for
the period of four consecutive fiscal quarters ended September 30, 2009);
provided that if at the end of the most recent fiscal quarter or for the most
recent period of four consecutive fiscal quarters the consolidated assets or
consolidated revenues of all Subsidiaries that under clauses (a) and (b) above
would not constitute Material Subsidiaries shall have exceeded 10% of the
consolidated assets or 10% of the consolidated revenues of the Borrower and the
Subsidiaries, then one or more of such excluded Subsidiaries shall for all
purposes of this Agreement be deemed to be Material Subsidiaries in descending
order based on the amounts of their consolidated assets until such excess shall
have been eliminated.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA
17

--------------------------------------------------------------------------------


Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding five plan years made
or accrued an obligation to make contributions.
 
“Net Worth” shall mean, as at any date, the sum for the Company and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) of the following:
 
(a)  the amount of common stock; plus
 
(b)  the amount of any preferred stock that does not have any requirement for
the Company to purchase, redeem, retire or otherwise acquire the same; plus
 
(c)  the amount of additional paid-in capital and retained earnings (or, in the
case of an additional paid-in capital or retained earnings deficit, minus the
amount of such deficit); plus
 
(d)  cumulative translation adjustments (or, in the case of negative
adjustments, minus the amount of such adjustments); plus
 
(e)  cumulative pension liability adjustments (or, in the case of negative
adjustments, minus the amount of such adjustments); minus
 
(f)  the cost of treasury stock; plus
 
(g)  the amount of unrealized gain from cash flow hedges (or, in the case of
losses, minus the amount of unrealized losses); plus
 
(h)  the amount of unrealized gain from marketable securities (or, in the case
of losses, minus the amount of unrealized losses); plus
 
(i)  the amount of non-controlling interests.
 
“New Lender” shall have the meaning assigned to such term in Section 2.23(d).
 
“New Parent” shall have the meaning assigned to such term in Schedule 10.21
hereto.
 
“New Parent Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement in the form of Exhibit J hereto.
 
“Obligation Currency” shall have the meaning assigned to such term in
Section 10.13.
18

--------------------------------------------------------------------------------


“Operating Subsidiary” shall mean, at any time, each Domestic Subsidiary of the
New Parent at such time that is not a Special Purpose Entity.
 
“Other Taxes” shall have the meaning assigned to such term in Section 2.19(b).
 
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y of the Board), if any, of such Lender, and/or any
person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Permitted Investments” shall mean (i) securities issued directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof), (ii) Dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of (x) any Lender or (y) any bank whose
short-term commercial paper rating from S&P is at least investment grade or the
equivalent thereof (any such bank, an “Approved Lender”), (iii) commercial paper
issued by any Lender or Approved Lender or by the parent company of any Lender
or Approved Lender and commercial paper issued by, or guaranteed by, any
industrial or financial company with a short-term commercial paper rating of at
least investment grade or the equivalent thereof, (iv) investment grade bonds
and preferred stock of investment grade companies, including municipal bonds,
corporate bonds, and treasury bonds, (v) foreign investments that are of similar
type of, and that have a rating comparable to, any of the investments referred
to in the preceding clauses (i) through (iv) above, (vi) investments in money
market funds substantially all of the assets of which are comprised of
securities of the types described in clauses (i) through (v) above, and (vii)
other securities and financial instruments which offer a security comparable to
those listed above.
 
“Permitted Reorganization” shall have the meaning assigned to such term in
Schedule 10.21 hereto.
 
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
which is maintained for current or former employees, or any beneficiary thereof,
of the Company or any ERISA Affiliate.
19

--------------------------------------------------------------------------------


“Platform” shall have the meaning assigned to such term in Section 10.01(d).
 
“Proposed Increase Amount” shall have the meaning assigned to such term in
Section 2.23(b).
 
“Public Lender” shall have the meaning assigned to such term in
Section 10.01(e).
 
“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day that is two Business Days prior to the first day of
such Interest Period.
 
“Register” shall have the meaning given such term in Section 10.04(d).
 
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and such Person’s and such Person’s Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.
 
“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414).
 
“Requested Commitment Increase” shall have the meaning assigned to such term in
Section 2.23(a).
 
“Required Lenders” shall mean, at any time, Lenders having Commitments
representing a majority of the Total Commitment or, for purposes of acceleration
pursuant to clause (ii) of Article VII or after the termination of the
Commitments, Lenders holding Standby Loans representing a majority of the
aggregate principal amount of the Standby Loans outstanding.  For purposes of
determining the Required Lenders, any Standby Loans denominated in an
Alternative Currency shall be translated into Dollars at the Spot Exchange Rate
in effect on the applicable Denomination Date.
20

--------------------------------------------------------------------------------


“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.
 
“Revolving Note”  shall mean a promissory note substantially in the form of
Exhibit I hereto made by one or more Borrowers in favor of a Lender, to the
extent requested by such Lender pursuant to Section 2.24.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a Division of the
McGraw-Hill Companies Inc.
 
“Special Purpose Entity” shall mean a person formed for a specific purpose or
objective or for a specific transaction or specific type of transaction (e.g., a
finance subsidiary or a subsidiary whose only asset is intellectual property);
provided that a holding company shall not constitute a Special Purpose Entity.
 
“Spot Exchange Rate” shall mean, on any day, (a) with respect to any Alternative
Currency, the spot rate at which Dollars are offered on such day by Citibank,
N.A., as Administrative Agent, for such Alternative Currency, and (b) with
respect to Dollars in relation to any specified Alternative Currency, the spot
rate at which such specified Alternative Currency is offered on such day by
Citibank, N.A., as Administrative Agent, for Dollars.  For purposes of
determining the Spot Exchange Rate in connection with an Alternative Currency
Borrowing, such Spot Exchange Rate shall be determined as of the Denomination
Date for such Borrowing with respect to transactions in the applicable
Alternative Currency that will settle on the date of such Borrowing, and, upon
the Company’s request, the Administrative Agent shall inform the Company of such
Spot Exchange Rate.
 
“Standby Borrowing” shall mean a borrowing consisting of simultaneous Standby
Loans from each of the Lenders.
 
“Standby Borrowing Request” shall mean a request made pursuant to Section 2.04
in the form of Exhibit A-5 hereto.
 
“Standby Loan” shall mean a revolving loan made by a Lender pursuant to
Section 2.04.  Each Standby Loan shall be a Eurocurrency Standby Loan or an ABR
Loan.
 
“Statutory Reserve Rate” shall mean, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal
21

--------------------------------------------------------------------------------


established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to Regulation D.  Eurocurrency Loans shall be deemed to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“Sterling” or “GBP” shall mean lawful money of the United Kingdom.
 
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, Controlled or held, or (b) which is, at the time any determination
is made, otherwise Controlled by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” shall mean any subsidiary of the Company.
 
“Subsidiary Consolidated Indebtedness” shall mean Subsidiary Debt of the
Company’s consolidated subsidiaries determined on a consolidated basis in
accordance with GAAP.
 
“Subsidiary Debt” shall mean, with respect to the Company’s consolidated
subsidiaries, at any time and without duplication, the aggregate outstanding
principal amount of all Indebtedness of such consolidated subsidiaries at such
time described in clauses (a), (b), (c), (g) and (h) of the definition of the
term “Indebtedness”, other than:
 
(i)           Indebtedness owed by Subsidiaries to the Company or to other
Subsidiaries;
 
(ii)           Indebtedness in respect of that certain Credit Agreement dated as
of December 15, 2000 between Harsco Investment Limited and Harsco Finance BV, as
borrowers, and The National Westminster Bank plc, as the same has been amended
and is in effect on the Effective Date;
 
(iii)           Indebtedness of Harsco Finance BV or Harsco International
Finance BV, so long as (A) such persons are Subsidiaries
22

--------------------------------------------------------------------------------


whose sole purposes are to (x) finance the non-U.S. operations of the Company
and/or Subsidiaries through intercompany loans and/or (y) provide financing to
the Company and/or (z) provide cash management and related intercompany services
to the Company and/or Subsidiaries, and (B) such persons neither acquire nor
maintain any assets other than (x) intercompany accounts receivable and notes
receivable, (y) cash, cash equivalents (as determined in accordance with GAAP)
and Permitted Investments acquired or maintained solely as a result of their
provision, if any, of cash management services, and (z) equity investments in
wholly-owned Subsidiaries that are themselves Special Purpose Entities;
 
(iv)          Indebtedness incurred after the Effective Date in connection with
the acquisition of a person or property as long as such Indebtedness existed
prior to such acquisition and was not created in anticipation thereof;
 
(v)           Indebtedness (including Indebtedness which constitutes Capital
Lease Obligations) incurred to provide all or a portion of the purchase price or
cost of construction of an asset; provided that such Indebtedness when incurred
shall not exceed the purchase price or cost of construction of such asset plus
related transaction costs;
 
(vi)          Guarantees of Subsidiary Consolidated Indebtedness; or
 
(vii)         any refunding or refinancing of any Indebtedness described in any
of clauses (i) through (v) above, so long as such refunding or refinancing does
not increase the principal amount thereof.
 
“Subsidiary Guarantor” shall mean, on and after the date on which the Subsidiary
Guaranty is required to be delivered pursuant to Schedule 10.21 hereto, each
Operating Subsidiary.
 
“Subsidiary Guaranty” shall mean an unconditional guarantee by each Subsidiary
Guarantor of the obligations of the New Parent and the other Borrowers under
this Agreement and the other Loan Documents in substantially the form of Exhibit
H hereto.
 
“Tangible Assets” shall mean, with respect to any person at any time, the total
assets of such person at such time after deducting (a) goodwill and (b)
intangible assets.
 
“Taxes” shall have the meaning assigned to such term in Section 2.19(a).
23

--------------------------------------------------------------------------------


“Termination Date” shall mean December 17, 2012.
 
“Termination Letter” shall have the meaning assigned to such term in
Section 2.21.
 
“Total Capital” shall mean, at any time, Net Worth plus Total Debt.
 
“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.  As of the Effective Date, the Total
Commitment shall equal $570,000,000.
 
“Total Debt” shall mean, at any time, the aggregate outstanding principal amount
of all Indebtedness of the Company and its Subsidiaries at such time (other than
Indebtedness described in clause (i) or (j) of the definition of the term
“Indebtedness”) determined on a consolidated basis (without duplication) in
accordance with GAAP; provided that the term “Total Debt” shall include any
preferred stock that provides for the mandatory purchase, retirement, redemption
or other acquisition of the same by the Company or any Subsidiary (other than
preferred stock held by the Company or any Subsidiary).
 
“Transactions” shall mean the execution, delivery and performance by the Company
of this Agreement, the execution and delivery by the Company and the Approved
Borrowers of each Designation Letter, the borrowing of Loans and the use of the
proceeds thereof, and in connection with a Permitted Reorganization, the
execution and delivery of the New Parent Assignment and Assumption Agreement and
the Subsidiary Guaranty.
 
“Transferee” shall have the meaning assigned to such term in Section 2.19(a).
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined and the currency in which such Loan or the Loans
comprising such Borrowings are denominated.  For purposes hereof, “rate” shall
include the LIBO Rate, the Alternate Base Rate and the Fixed Rate, and
“currency” shall include Dollars and any Alternative Currency permitted
hereunder.
 
“United States” or “U.S.” shall mean the United States of America.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
24

--------------------------------------------------------------------------------


 
SECTION 1.02. Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP.  If any change in the accounting
principles used in the preparation of the consolidated financial statements of
the Company referred to in Section 5.04(a) or (b) is hereafter required by the
rules, regulations, pronouncements and opinions contained in the Financial
Accounting Standards Board Codification, and such change is adopted by the
Company with the agreement of the Company’s accountants and results in a change
in any of the calculations required by Section 6.06 or 6.07 (or the related
defined terms) that would not have resulted had such accounting change not
occurred, then, to the extent a reconciliation of such change is not reflected
by the Company in its consolidated financial statements so as to reflect what
the applicable calculation would have been had such change not occurred, the
Company shall provide such reconciliation in the compliance certificate to be
delivered pursuant to Section 5.04(c) for so long as such accounting change
remains in effect.
 
SECTION 1.03. Redenomination of Certain Alternative Currencies.  (a)  Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
 
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent in consultation with the Company may
from time to time specify to be appropriate to reflect the adoption of the Euro
by any member state of the European Union and any relevant market conventions or
practices relating to the Euro.
 


 
25

--------------------------------------------------------------------------------

 
 
ARTICLE II

 
The Credits
 
SECTION 2.01. Commitments.  Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Standby Loans to the Borrowers from time to
time during the Availability Period, in Dollars or one or more Alternative
Currencies (as specified in the Borrowing Requests with respect thereto), in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Committed Credit Exposure exceeding such Lender’s Commitment, subject,
however, to the conditions that (i) at no time shall (A) the sum of (I) the
aggregate Committed Credit Exposure of all the Lenders, plus (II) the
outstanding aggregate principal amount or Assigned Dollar Value of all
Competitive Loans made by all Lenders, exceed (B) the Total Commitment and
(ii) at all times the outstanding aggregate principal amount of all Standby
Loans made by each Lender shall equal such Lender’s Applicable Percentage of the
outstanding aggregate principal amount of all Standby Loans made pursuant to
Section 2.04.  Each Lender’s Commitment is set forth opposite its name in
Schedule 2.01 hereto.  Such Commitments may be terminated, reduced or increased
from time to time pursuant to Section 2.11, Section 2.23 or Section
10.04.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, pay or prepay and reborrow Standby
Loans.
 
SECTION 2.02. Loans.  (a) Each Standby Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Standby Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Each Competitive Loan shall be made in
accordance with the procedures set forth in Section 2.03.  The Competitive Loans
and Standby Loans comprising any Borrowing shall be in (i) an aggregate
principal amount which is not less than the Borrowing Minimum and an integral
multiple of the Borrowing Multiple or (ii) an aggregate principal amount equal
to the remaining balance of the available applicable Commitments.
 
(b) Each Competitive Borrowing shall be comprised entirely of Eurocurrency
Competitive Loans or Fixed Rate Loans, and each Standby Borrowing shall be
comprised entirely of Eurocurrency Standby Loans
26

--------------------------------------------------------------------------------


or ABR Loans, as the Borrowers may request pursuant to Section 2.03 or 2.04, as
applicable.  Each Lender may at its option make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this
Agreement.  Borrowings of more than one Type may be outstanding at the same
time; provided, however, that none of the Borrowers shall be entitled to request
any Borrowing which, if made, would result in an aggregate of more than ten
separate Standby Loans of any Lender being outstanding hereunder at any one
time.  For purposes of the foregoing, Borrowings having different Interest
Periods or denominated in different currencies, regardless of whether they
commence on the same date, shall be considered separate Borrowings.
 
(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer to such account as the Administrative Agent may
designate in federal funds (in the case of any Loan denominated in Dollars) or
such other immediately available funds as may then be customary for the
settlement of international transactions in the relevant currency not later than
11:00 a.m., New York City time, in the case of fundings to an account in New
York City, or 11:00 a.m., local time, in the case of fundings to an account(s)
in another jurisdiction, and the Administrative Agent shall by 12:00 (noon), New
York City time, in the case of fundings to (an) account(s) in New York City, or
12:00 (noon), local time, in the case of fundings to an account(s) in another
jurisdiction, credit the amounts so received to an account(s) designated by the
applicable Borrower in the applicable Borrowing Request, which account(s) must
be in the country of the currency of the Loan (it being understood that the
funding may be for the credit of an account outside such country) or in a
country that is a member of the European Union, in the case of Borrowings
denominated in Euros, or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met, return the
amounts so received to the respective Lenders.  Competitive Loans shall be made
by the Lender or Lenders whose Competitive Bids therefor are accepted pursuant
to Section 2.03 in the amounts so accepted and Standby Loans shall be made by
the Lenders pro rata in accordance with Section 2.16.  Unless the Administrative
Agent shall have received notice from a Lender prior to the time of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s portion of such Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of such Borrowing in accordance with this paragraph (c) and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount in the required
currency.  If the Administrative Agent shall have so made funds available then
to the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the applicable Borrower severally agree to
repay to the
27

--------------------------------------------------------------------------------


Administrative Agent forthwith on demand such corresponding amount together with
interest thereon in such currency, for each day from the date such amount is
made available to the applicable Borrower until the date such amount is repaid
to the Administrative Agent at (i) in the case of the Borrower, the interest
rate applicable at the time to the Loans comprising such Borrowing and (ii) in
the case of such Lender, a rate determined by the Administrative Agent to
represent its cost of overnight or short-term funds in the relevant currency
(which determination shall be conclusive absent manifest error).  If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.
 
(d) Notwithstanding any other provision of this Agreement, none of the Borrowers
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Termination Date.
 
SECTION 2.03. Competitive Bid Procedure.  (a)  In order to request Competitive
Bids, a Borrower shall hand deliver or telecopy to the Administrative Agent a
duly completed Competitive Bid Request in the form of Exhibit A-l hereto, to be
received by the Administrative Agent (i) in the case of a Eurocurrency
Competitive Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before a proposed Competitive Borrowing and (ii) in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before a proposed Competitive Borrowing.  No ABR Loan shall be
requested in, or made pursuant to, a Competitive Bid Request.  A Competitive Bid
Request that does not conform substantially to the format of Exhibit A-l hereto
may be rejected in the Administrative Agent’s sole discretion, and the
Administrative Agent shall promptly notify the applicable Borrower of such
rejection by telecopier.  Such request shall in each case refer to this
Agreement and specify (A) whether the Borrowing then being requested is to be a
Eurocurrency Borrowing or a Fixed Rate Borrowing, (B) the date of such Borrowing
(which shall be a Business Day), (C) the aggregate principal amount of such
Borrowing, (D) the currency of such Borrowing and (E) the Interest Period with
respect thereto (which may not end after the Termination Date).  If no election
as to the currency of Borrowing is specified in any Competitive Bid Request,
then the applicable Borrower shall be deemed to have requested Borrowings in
Dollars.  Promptly after its receipt of a Competitive Bid Request that is not
rejected as aforesaid, the Administrative Agent shall invite by telecopier (in
the form set forth in Exhibit A-2 hereto) the Lenders to bid, on the terms and
conditions of this Agreement, to make Competitive Loans pursuant to the
Competitive Bid Request.
28

--------------------------------------------------------------------------------


(b) Each Lender may, in its sole discretion, make one or more Competitive Bids
to a Borrower responsive to a Competitive Bid Request.  Each Competitive Bid by
a Lender must be received by the Administrative Agent via telecopier, in the
form of Exhibit A-3 hereto, (i) in the case of a Eurocurrency Competitive
Borrowing not later than 11:00 a.m., New York City time,  three Business Days
before a proposed Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 11:00 a.m., New York City time, on the day of a
proposed Competitive Borrowing.  Multiple bids will be accepted by the
Administrative Agent.  Competitive Bids that do not conform substantially to the
format of Exhibit A-3 hereto may be rejected by the Administrative Agent after
conferring with, and upon the instruction of, the applicable Borrower, and the
Administrative Agent shall notify the Lender making such nonconforming bid of
such rejection as soon as practicable.  Each Competitive Bid shall refer to this
Agreement and specify (A) the principal amount (which (x) shall be in a minimum
principal amount of the Borrowing Minimum and in an integral multiple of the
Borrowing Multiple, (y) shall be expressed in Dollars or, in the case of an
Alternative Currency Borrowing, in both the Alternative Currency and the
Assigned Dollar Value thereof and (z) may equal the entire principal amount of
the Competitive Borrowing requested by the applicable Borrower) of the
Competitive Loan or Loans that the Lender is willing to make to the applicable
Borrower, (B) the Competitive Bid Rate or Rates at which the Lender is prepared
to make the Competitive Loan or Loans and (C) the Interest Period and the last
day thereof.  If any Lender shall elect not to make a Competitive Bid, such
Lender shall so notify the Administrative Agent by telecopier (I) in the case of
Eurocurrency Competitive Loans, not later than 11:00 a.m., New York City time,
three Business Days before a proposed Competitive Borrowing, and (II) in the
case of Fixed Rate Loans, not later than 11:00 a.m., New York City time, on the
day of a proposed Competitive Borrowing; provided, however, that failure by any
Lender to give such notice shall not cause such Lender to be obligated to make
any Competitive Loan as part of such Competitive Borrowing.  A Competitive Bid
submitted by a Lender pursuant to this paragraph (b) shall be irrevocable.
 
(c) The Administrative Agent shall promptly notify the applicable Borrower by
telecopier of all the Competitive Bids made, the Competitive Bid Rate and the
principal amount of each Competitive Loan in respect of which a Competitive Bid
was made and the identity of the Lender that made each bid.  The Administrative
Agent shall send a copy of all Competitive Bids to the applicable Borrower for
its records as soon as practicable after completion of the bidding process set
forth in this Section 2.03.
 
(d) The applicable Borrower may in its sole and absolute discretion, subject
only to the provisions of this paragraph (d), accept or reject any Competitive
Bid referred to in paragraph (c) above.  The Borrower shall
29

--------------------------------------------------------------------------------


notify the Administrative Agent by telephone, confirmed by telecopier in the
form of a Competitive Bid Accept/Reject Letter, whether and to what extent it
has decided to accept or reject any of or all the bids referred to in
paragraph (c) above, (x) in the case of a Eurocurrency Competitive Borrowing,
not later than 11:30 a.m., New York City time, three Business Days before a
proposed Competitive Borrowing, and (y) in the case of a Fixed Rate Borrowing,
not later than 11:30 a.m., New York City time, on the day of a proposed
Competitive Borrowing; provided, however, that (i) the failure by the applicable
Borrower to give such notice shall be deemed to be a rejection of all the bids
referred to in paragraph (c) above, (ii) such Borrower shall not accept a bid
made at a particular Competitive Bid Rate if such Borrower has decided to reject
a bid made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by such Borrower shall not exceed the principal amount
specified in the Competitive Bid Request, (iv) if such Borrower shall accept a
bid or bids made at a particular Competitive Bid Rate but the amount of such bid
or bids shall cause the total amount of bids to be accepted by such Borrower to
exceed the amount specified in the Competitive Bid Request, then such Borrower
shall accept a portion of such bid or bids in an amount equal to the amount
specified in the Competitive Bid Request less the amount of all other
Competitive Bids accepted with respect to such Competitive Bid Request, which
acceptance, in the case of multiple bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such bid at such Competitive
Bid Rate, and (v) except pursuant to clause (iv) above, no bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in (x) a minimum
principal amount of the Borrowing Minimum and an integral multiple of the
Borrowing Multiple or (y) an aggregate principal amount equal to the remaining
balance of the available applicable Commitments; provided further, however, that
if a Competitive Loan must be in an amount less than the Borrowing Minimum
because of the provisions of clause (iv) above, such Competitive Loan may be for
a minimum of 1,000,000 units (or, in the case of Sterling, 500,000 units) of the
applicable currency or any integral multiple thereof, and in calculating the pro
rata allocation of acceptances of portions of multiple bids at a particular
Competitive Bid Rate pursuant to clause (iv) the amounts shall be rounded to
integral multiples of 1,000,000 units (or, in the case of Sterling, 500,000
units) of the applicable currency in a manner which shall be in the discretion
of the applicable Borrower.  A notice given by the applicable Borrower pursuant
to this paragraph (d) shall be irrevocable.
 
(e) The Administrative Agent shall promptly notify each bidding Lender whether
or not its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by telecopy sent by the Administrative Agent, and
each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its bid has been accepted.
30

--------------------------------------------------------------------------------


(f) A Competitive Bid Request shall not be made within five Business Days after
the date of any previous Competitive Bid Request.
 
(g) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such bid directly to the applicable
Borrower one quarter of an hour earlier than the latest time at which the other
Lenders are required to submit their bids to the Administrative Agent pursuant
to paragraph (b) above.
 
(h) All notices required by this Section 2.03 shall be given in accordance with
Section 10.01.
 
SECTION 2.04. Standby Borrowing Procedure.  In order to request a Standby
Borrowing, a Borrower shall hand deliver or telecopy to the Administrative Agent
a duly completed Standby Borrowing Request in the form of Exhibit A-5 hereto, to
be received by the Administrative Agent (a) in the case of a Eurocurrency
Standby Borrowing, not later than 11:00 a.m., New York City time, three Business
Days before a proposed borrowing and (b) in the case of an ABR Borrowing, not
later than 10:00 a.m., New York City time, on the date of the proposed
borrowing.  No Fixed Rate Loan shall be requested or made pursuant to a Standby
Borrowing Request.  Such notice shall be irrevocable and shall in each case
specify (i) whether the Borrowing then being requested is to be a Eurocurrency
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the aggregate principal amount of the Borrowing (which
shall be in a minimum principal amount of the Borrowing Minimum and in an
integral multiple of the Borrowing Multiple), (iv) the currency of such
Borrowing (which, in the case of an ABR Borrowing, shall be Dollars) and (v) if
such Borrowing is to be a Eurocurrency Borrowing, the Interest Period with
respect thereto.  If no election as to the currency of Borrowing is specified in
any Standby Borrowing Request, then the applicable Borrower shall be deemed to
have requested Borrowings in Dollars.  If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing
if denominated in Dollars or a Eurocurrency Borrowing if denominated in an
Alternative Currency.  If no Interest Period with respect to any Eurocurrency
Borrowing is specified, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  The Administrative Agent
shall promptly advise the Lenders of any notice given pursuant to this
Section 2.04 (and the contents thereof), of each Lender’s portion of the
requested Borrowing and, in the case of an Alternative Currency Borrowing, of
the Dollar Equivalent of the Alternative Currency amount specified in the
applicable Standby Borrowing Request and the Spot Exchange Rate utilized to
determine such Dollar Equivalent.  If the Dollar Equivalent of a Lender’s
portion of any such Borrowing would exceed such Lender’s remaining available
applicable Commitment, then such Lender’s portion of such Borrowing shall be
reduced to the Alternative Currency Equivalent of such Lender’s remaining
available Commitment.
31

--------------------------------------------------------------------------------


SECTION 2.05. Interest Elections.  (a)  Each Standby Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Standby Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Standby Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  Such Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Competitive Borrowings, which may not be converted or continued.
 
(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone or by telecopy by
the time that a Borrowing Request would be required under Section 2.04 if such
Borrower were requesting a Standby Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such Interest
Election Request shall be irrevocable and, if telephonic, shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request substantially in the form of Exhibit A-6
hereto.  Notwithstanding any other provision of this Section, the Borrower shall
not be permitted to (i) change the currency of any Borrowing or (ii) elect an
Interest Period for Eurocurrency Loans that would end after the Termination
Date.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (e) of this
Section:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
32

--------------------------------------------------------------------------------


(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a
Borrowing denominated in Dollars, be converted to an ABR Borrowing and (ii) in
the case of any other Eurocurrency Borrowing, continue as a Eurocurrency
Borrowing in the same currency and with an Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company, then, so long as an Event of
Default is continuing (i) no outstanding Standby Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
 
SECTION 2.06. Fees.  (a)  The Company agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31
and on the Termination Date and any other date on which the Loans of such Lender
shall be repaid (or on the date of termination of such Lender’s Commitment if
such Lender has no Standby Loans outstanding after such date), a commitment fee
(a “Commitment Fee”) equal to the Commitment Fee Percentage of the daily average
amount of the unused Commitment of such Lender (whether or not the conditions
set forth in Section 4.01 shall have been satisfied), during the preceding
quarter (or shorter period commencing with the date hereof or ending with the
date on which the Commitment of such Lender shall be terminated).  All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.  The Commitment Fee due to each Lender shall
commence to accrue on the date hereof and shall cease to accrue on the date on
which the Commitment of such Lender is terminated.  Anything herein to the
contrary notwithstanding, during such period that a Lender is a Defaulting
Lender, such Defaulting
33

--------------------------------------------------------------------------------


Lender will not be entitled to any Commitment Fees accruing during such period
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees).
 
(b) The Company agrees to pay the Administrative Agent, for its own account, the
fees set forth in the Agent Fee Letter dated November 11, 2009, between
Citigroup Global Markets Inc. and the Company (the “Administrative Fees”) at the
times and in the amounts set forth therein.
 
(c) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders.  Once paid, none of the Fees shall be refundable under any
circumstances.
 
SECTION 2.07. Repayment of Loans.  (a)  Each Borrower agrees to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of (i) each Standby Loan of such Lender on the Termination Date and
(ii) each Competitive Loan of such Lender on the last day of the Interest Period
applicable to such Loan.  Each Loan shall bear interest from the date of the
Borrowing of which such Loan is a part on the outstanding principal balance
thereof as set forth in Section 2.08.
 
(b) Each Lender shall, and is hereby authorized by the Borrowers to, maintain,
in accordance with its usual practice, records evidencing the indebtedness of
each Borrower to such Lender hereunder from time to time, including the date,
amount, currency and Type of and the Interest Period applicable to each Loan
made by such Lender from time to time and the amounts of principal and interest
paid to such Lender from time to time in respect of each such Loan.
 
(c) The entries made in the records maintained pursuant to paragraph (b) of this
Section 2.07 and in the Register maintained by the Administrative Agent pursuant
to Section 10.04(d) shall be prima facie evidence of the existence and amounts
of the obligations of each Borrower to which such entries relate; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
or to make any entry in such records or the Register, as applicable, or any
error therein shall not in any manner affect the obligation of any Borrower to
repay any Loans in accordance with the terms of this Agreement.
 
SECTION 2.08. Interest on Loans.  (a)  Subject to the provisions of
Section 2.09, the Loans comprising each Eurocurrency Borrowing shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days, at a rate per annum equal to (i) in the case of each Eurocurrency
Standby Loan in Dollars or any Alternative Currency (other than Euros), the
Adjusted LIBO Rate for the Interest Period in effect for
34

--------------------------------------------------------------------------------


the Borrowing of which such Loan is part plus the Applicable Margin from time to
time in effect, (ii) in the case of each Eurocurrency Standby Loan in Euros, the
Adjusted EURIBO Rate for the Interest Period in effect for the Borrowing of
which such Loan is part plus the Applicable Margin from time to time in effect,
(iii) in the case of each Eurocurrency Competitive Loan denominated in Dollars
or any Alternative Currency (other than Euros), the LIBO Rate for the Interest
Period in effect for the Borrowing of which such Loan is a part plus the
Competitive Margin offered by the Lender making such Loan and accepted by the
applicable Borrower pursuant to Section 2.03 and (iv) in the case of each
Eurocurrency Competitive Loan denominated in Euros, the EURIBO Rate for the
Interest Period in effect for the Borrowing of which such Loan is a part plus
the Competitive Margin offered by the Lender making such Loan and accepted by
the applicable Borrower pursuant to Section 2.03.
 
(b) Subject to the provisions of Section 2.09, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as appropriate, when determined by
reference to the Prime Rate and over a year of 360 days at all other times) at a
rate per annum equal to the Alternate Base Rate plus the Applicable Margin from
time to time in effect with respect to ABR Loans.
 
(c) Subject to the provisions of Section 2.09, each Fixed Rate Loan shall bear
interest at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the fixed rate of interest offered by
the Lender making such Loan and accepted by the applicable Borrower pursuant to
Section 2.03.
 
(d) Interest on each Loan shall be payable in arrears on each Interest Payment
Date applicable to such Loan except as otherwise provided in this Agreement.  In
the event of any conversion of any Eurocurrency Standby Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.  The applicable LIBO Rate,
EURIBO Rate or Alternate Base Rate for each Interest Period or day within an
Interest Period, as the case may be, shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
 
SECTION 2.09. Default Interest.  If any Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, whether by scheduled maturity, notice of prepayment, acceleration or
otherwise, such Borrower shall on demand from time to time from the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum
35

--------------------------------------------------------------------------------


(computed on the basis of the actual number of days elapsed over a year of
360 days) equal to the Alternate Base Rate plus 2% per annum (or, in the case of
the principal of any Loan, if higher, the rate of interest otherwise applicable,
or most recently applicable, to such Loan hereunder plus 2% per annum).
 
SECTION 2.10. Alternate Rate of Interest.  (a) In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Type the Administrative
Agent shall have determined that Dollar deposits or deposits in the Alternative
Currency in which such Borrowing is to be denominated in the principal amounts
of the Loans comprising such Borrowing are not generally available in the London
interbank market, or that reasonable means do not exist for ascertaining the
LIBO Rate or EURIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopy notice of such determination to the
applicable Borrower and the Lenders and, until the Administrative Agent shall
have advised the applicable Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any request by a Borrower for a
Eurocurrency Competitive Borrowing pursuant to Section 2.03 shall be of no force
or effect and shall be denied by the Administrative Agent, (ii) any request by a
Borrower for a Eurocurrency Standby Borrowing of the affected Type or in the
affected currency shall be deemed to be a request for an ABR Borrowing
denominated in Dollars and (iii) any Interest Election Request that requests the
conversion of any Standby Borrowing to, or continuation of any Standby Borrowing
as, a Eurocurrency Borrowing shall be ineffective, and unless repaid such
Borrowing shall be converted to or continued on the last day of the Interest
Period applicable thereto (A) if such Borrowing is denominated in Dollars, as an
ABR Borrowing, or (B) if such Borrowing is denominated in any Alternative
Currency, as a Borrowing bearing interest at such rate as the Administrative
Agent shall determine adequately and fairly reflects the cost to the affected
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period plus the Applicable Margin.
 
(b) In the event, and on each occasion, that on the day two Business Days prior
to the commencement of any Interest Period for a Eurocurrency Borrowing of any
Type the Administrative Agent shall have been advised by the Required Lenders
that the rates at which Dollar deposits or deposits in the Alternative Currency
in which such Borrowing is to be denominated in the principal amounts of the
Loans comprising such Borrowing are being offered will not adequately and fairly
reflect the cost to such Lenders of making or maintaining Eurocurrency Loans
during such Interest Period, the Administrative Agent, may in consultation with
the affected Lenders, give written or telecopy notice of such determination to
the
36

--------------------------------------------------------------------------------


Company, the applicable Borrower and the Lenders and until the Administrative
Agent shall have advised the Company, the applicable Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
request by a Borrower for a Eurocurrency Competitive Borrowing pursuant to
Section 2.03 may be denied by the Administrative Agent, (ii) any request by a
Borrower for a Eurocurrency Standby Borrowing of the affected Type or in the
affected currency may deemed to be a request for an ABR Borrowing denominated in
Dollars and (iii) any Interest Election Request that requests the conversion of
any Standby Borrowing to, or continuation of any Standby Borrowing as, a
Eurocurrency Borrowing may be deemed ineffective, and unless repaid such
Borrowing may be converted to or continued on the last day of the Interest
Period applicable thereto (A) if such Borrowing is denominated in Dollars, as an
ABR Borrowing, or (B) if such Borrowing is denominated in any Alternative
Currency, as a Borrowing bearing interest at such rate as the Administrative
Agent shall determine adequately and fairly reflects the cost to the Lenders of
making or maintaining their Loans included in such Borrowing for such Interest
Period, as notified to the Company no later than one Business Day prior to the
last day of such applicable Interest Period, plus the Applicable Margin.
 
Each determination by the Administrative Agent under this Section 2.10 shall be
conclusive absent manifest error.
 
SECTION 2.11. Termination and Reduction of Commitments.  (a)Unless previously
terminated, the Commitments shall terminate on the Termination Date.
 
(b) Upon at least three Business Days’ prior irrevocable written or telecopy
notice to the Administrative Agent, the Company (on behalf of all the Borrowers)
may at any time in whole permanently terminate, or from time to time in part
permanently reduce, the Total Commitment; provided, however, that (i) each
partial reduction of the Total Commitment shall be in an integral multiple of
$1,000,000 and in a minimum principal amount of $5,000,000 and (ii) no such
termination or reduction shall be made which would reduce the Total Commitment
to an amount less than the aggregate outstanding principal amount (or Assigned
Dollar Value, in the case of Loans denominated in Alternative Currencies) of the
Competitive Loans and Standby Loans.  Notwithstanding the foregoing, as long as
no Default or Event of Default is continuing, the Company may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than 10
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), it being understood that such termination will not
be deemed to be a waiver or release of any claim any of the Borrowers or the
Administrative Agent may have against such Defaulting Lender.
37

--------------------------------------------------------------------------------


(c) Subject to the last sentence of Section 2.11(b), reduction in the Total
Commitment hereunder shall be made ratably among the Lenders in accordance with
their respective Commitments.  Subject to the last sentence of Section 2.06(a),
the Company shall pay to the Administrative Agent for the account of the
Lenders, on the date of each termination or reduction, the Commitment Fees on
the amount of the Commitments so terminated or reduced accrued to but not
including the date of such termination or reduction.
 
(d) A Commitment terminated or reduced under this Section 2.11 may not be
reinstated.
 
SECTION 2.12. Prepayment.  (a)  Each Borrower shall have the right at any time
and from time to time to prepay any Standby Borrowing, in whole or in part, upon
giving written or telecopy notice (or telephone notice promptly confirmed by
written or telecopy notice) to the Administrative Agent: (i) in the case of
Eurocurrency Loans before 11:00 a.m., New York City time, three Business Days
prior to prepayment and (ii) in the case of ABR Loans, before 11:00 a.m., New
York City time, one Business Day prior to prepayment; provided, however, that
each partial prepayment shall be in an amount which is an integral multiple of
$1,000,000 and not less than $5,000,000.  The Borrowers shall not have the right
to prepay any Competitive Borrowing.
 
(b) If the sum of (i) the aggregate Committed Credit Exposure of all the Lenders
and (ii) the outstanding aggregate principal amount or Assigned Dollar Value of
all Competitive Loans made by all the Lenders shall at any time exceed the Total
Commitment, then (A) on the last day of any Interest Period for any Eurocurrency
Standby Borrowing and (B) on any other date in the event any ABR Borrowing shall
be outstanding, the Borrowers shall prepay Standby Loans in an amount equal to
the lesser of (x) the amount necessary to eliminate such excess (after giving
effect to any other prepayment of Loans on such day) and (y) the amount of the
applicable Borrowings referred to in clause (i) or (ii), as applicable.  If, on
any date, the sum of (1) the aggregate Committed Credit Exposure of all the
Lenders and (2) the outstanding aggregate principal amount or Assigned Dollar
Value of all Competitive Loans made by all the Lenders shall exceed 105% of the
Total Commitment, then the Borrowers shall, not later than the third Business
Day following the date notice of such excess is received from the Administrative
Agent, prepay one or more Standby Borrowings in an aggregate principal amount
sufficient to eliminate such excess.
 
(c) On the date of any termination or reduction of the Commitments pursuant to
Section 2.11(b), the Company shall (or shall cause each responsible Borrower to)
pay or prepay so much of the Standby Borrowings as shall be necessary in order
that the aggregate outstanding principal amount of all Loans will not exceed the
Total Commitment after giving effect to such termination or reduction.
38

--------------------------------------------------------------------------------


(d) Each notice of prepayment under this Section 2.12 shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the applicable Borrower to
prepay such Borrowing (or portion thereof) by the amount stated therein on the
date stated therein.  All prepayments under this Section 2.12 shall be subject
to Section 2.15 but otherwise without premium or penalty.
 
SECTION 2.13. Reserve Requirements: Change in
Circumstances.  (a)  Notwithstanding any other provision herein, if after the
date of this Agreement any change in applicable law or regulation or in the
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall change the basis of taxation of payments to any Lender (or
any lending office of any Lender) of the principal of or interest on any
Eurocurrency Loan or Fixed Rate Loan made by such Lender or any Fees or other
amounts payable hereunder (other than changes in respect of taxes imposed on the
overall net income of such Lender by the jurisdiction in which such Lender has
its principal office or by any political subdivision or taxing authority
therein), or shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by such Lender (or any lending office of such
Lender), or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or any Eurocurrency Loan or Fixed Rate Loan
made by such Lender, and the result of any of the foregoing shall be to increase
the cost to such Lender of making or maintaining any Eurocurrency Loan or Fixed
Rate Loan or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise) by an amount
deemed by such Lender to be material, then the Company shall (or shall cause the
Borrowers to) pay to such Lender upon demand such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.  Notwithstanding the foregoing, no Lender shall be entitled to request
compensation under this paragraph with respect to any Competitive Loan if it
shall have been aware of the change giving rise to such request at the time of
submission of the Competitive Bid pursuant to which such Competitive Loan shall
have been made.
 
(b) If any Lender shall have determined that any change after the date hereof in
the applicability of any law, rule, regulation or guideline adopted pursuant to
or arising out of the July 1988 report of the Basel Committee on Banking
Regulations and Supervisory Practices entitled
39

--------------------------------------------------------------------------------


“International Convergence of Capital Measurement and Capital Standards”, or the
adoption after the date hereof of any other law, rule, regulation or guideline
regarding capital adequacy, or any change in any of the foregoing or in the
interpretation or administration of any of the foregoing by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any lending office of
such Lender) or any Lender’s holding company with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender pursuant hereto to a level below that which such
Lender or such Lender’s holding company could have achieved but for such
applicability, adoption, change or compliance (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount deemed by such Lender to be material, then
from time to time the Company shall (or shall cause the responsible Borrower to)
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
 
(c) A certificate of a Lender setting forth such amount or amounts as shall be
necessary to compensate such Lender as specified in paragraph (a) or (b) above,
as the case may be, shall be delivered to the Company and shall be conclusive
absent manifest error.  The Company shall (or shall cause the responsible
Borrower to) pay each Lender the amount shown as due on any such certificate
delivered by it within 10 days after the receipt of the same.
 
(d) Except as provided below in this paragraph (d), failure on the part of any
Lender to demand compensation for any increased costs or reduction in amounts
received or receivable or reduction in return on capital with respect to any
period shall not constitute a waiver of such Lender’s right to demand
compensation with respect to such period or any other period.  The protection of
this Section shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed.  No Lender shall be entitled to compensation under this Section 2.13
for any costs incurred or reductions suffered with respect to any date unless it
shall have notified the Company that it will demand compensation for such costs
or reductions not more than 60 days after the later of (i) such date and
(ii) the date on which it shall have, or should have, become aware of such costs
or reductions.
40

--------------------------------------------------------------------------------


SECTION 2.14. Change in Legality.  (a)  Notwithstanding any other provision
herein, if, after the date hereof, (i) any change in any law or regulation or in
the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurocurrency Loan or Alternative Currency Loan or to
give effect to its obligations as contemplated hereby with respect to any
Eurocurrency Loan or Alternative Currency Loan, or (ii) there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates which would make it impracticable for any
Lender to make Loans denominated in such Alternative Currency or to any
Borrower, then, by written notice to the Company and to the Administrative
Agent, such Lender may:
 
(i) declare that Eurocurrency Loans or Alternative Currency Loans (in the
affected currency or currencies or to the affected Borrower), as the case may
be, will not thereafter (for the duration of such unlawfulness or
impracticability) be made by such Lender hereunder, whereupon such Lender shall
not submit a Competitive Bid in response to a request for such Alternative
Currency Loans or Eurocurrency Competitive Loans and any request by a Borrower
for a Eurocurrency Standby Borrowing or Alternative Currency Borrowing (in the
affected currency or currencies or to the affected Borrower), as the case may
be, shall, as to such Lender only, be deemed a request for an ABR Loan or a Loan
denominated in Dollars, as the case may be, unless such declaration shall be
subsequently withdrawn (or, if a Loan to the requesting Borrower cannot be made
for the reasons specified above, such request shall be deemed to have been
withdrawn); and
 
(ii) require that all outstanding Eurocurrency Loans or Alternative Currency
Loans (in the affected currency or currencies or to the affected Borrower), as
the case may be, made by it be converted to ABR Loans denominated in Dollars in
which event all such Eurocurrency Loans or Alternative Currency Loans (in the
affected currency or currencies or to the affected Borrower) shall be
automatically converted to ABR Loans denominated in Dollars as of the effective
date of such notice as provided in paragraph (b) below.
 
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurocurrency Loans or Alternative Currency Loans, as the case may be,
that would have been made by such Lender or the converted Eurocurrency Loans or
Alternative Currency Loans, as the case may be, of such Lender shall instead be
applied to repay the ABR Loans or Loans denominated in Dollars, as the case may
be, made by such Lender in lieu of, or resulting from
41

--------------------------------------------------------------------------------


the conversion of, such Eurocurrency Loans or Loans denominated in Dollars, as
the case may be.  In the event any Alternative Currency Loan is converted into a
Loan denominated in Dollars pursuant to this Section, (A) the principal amount
of such Loan shall be deemed to be an amount equal to the Assigned Dollar Value
of such Alternative Currency Loan determined based upon the applicable Spot
Exchange Rate as of the Denomination Date for the Borrowing which includes such
Alternative Currency Loan and (B) the applicable Borrower shall indemnify the
Lender of such converted Alternative Currency Loan against any loss it sustains
as a result of such conversion.
 
(b) For purposes of this Section 2.14, a notice to the Company by any Lender
shall be effective as to each Eurocurrency Loan, if lawful, on the last day of
the Interest Period currently applicable to such Eurocurrency Loan; in all other
cases such notice shall be effective on the date of receipt by the Company.
 
SECTION 2.15. Indemnity.  Each Borrower shall indemnify each Lender against any
loss or reasonable expense which such Lender may sustain or incur as a
consequence of (a) any failure by such Borrower to fulfill on the date of any
borrowing hereunder the applicable conditions set forth in Article IV, (b) any
failure by such Borrower (other than any such failure caused by a default by
such Lender) to borrow or to convert or continue any Loan hereunder after
irrevocable notice of such borrowing, conversion or continuation has been given
pursuant to Section 2.03 or 2.04, (c) any payment, prepayment, conversion or
transfer of a Eurocurrency Loan or Fixed Rate Loan required by any other
provision of this Agreement or otherwise made or deemed made on a date other
than the last day of the Interest Period applicable thereto, (d) any default in
payment or prepayment of the principal amount of any Loan or any part thereof or
interest accrued thereon, as and when due and payable (at the due date thereof,
whether by scheduled maturity, acceleration, irrevocable notice of prepayment or
otherwise) or (e) the assignment of any Eurocurrency Loan other than on the last
day of an Interest Period therefor as a result of a request by the Company
pursuant to Section 2.20(b), including, in each such case, any loss or
reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurocurrency Loan or Fixed Rate Loan
but excluding any loss of profit or anticipated profit such as the Applicable
Margin.  Such loss or reasonable expense shall include an amount equal to the
excess, if any, as reasonably determined by such Lender, of (i) its cost of
obtaining the funds for the Loan being paid, prepaid, converted, transferred or
not borrowed (assumed to be the LIBO Rate or, in the case of a Fixed Rate Loan,
the fixed rate of interest applicable thereto) for the period from the date of
such payment, prepayment, conversion, transfer or failure to borrow to the last
day of the Interest Period for such Loan (or, in the case of a
42

--------------------------------------------------------------------------------


failure to borrow, convert or continue, the Interest Period for such Loan which
would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid, converted, transferred or
not borrowed for such period or Interest Period, as the case may be.  A
certificate of any Lender setting forth any amount or amounts which such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Company and shall be conclusive absent manifest error.
 
SECTION 2.16. Pro Rata Treatment.  Except as required under Section 2.14, each
Standby Borrowing, each payment or prepayment of principal of any Standby
Borrowing, each payment of interest on the Standby Loans, each payment of the
Commitment Fees, each reduction of the Commitments and each conversion of any
Borrowing into, or continuation of, a Standby Borrowing of any Type, shall be
allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Standby
Loans).  Each payment of principal of any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective principal amounts of their outstanding
Competitive Loans comprising such Borrowing.  Each payment of interest on any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective amounts of
accrued and unpaid interest on their outstanding Competitive Loans comprising
such Borrowing.  For purposes of determining (i) the aggregate available
Commitments of the Lenders at any time and (ii) the available Commitment of each
Lender, each outstanding Competitive Borrowing shall be deemed to have utilized
the Commitments of the Lenders (including those Lenders which shall not have
made Loans as part of such Competitive Borrowing) pro rata in accordance with
such respective Commitments; provided, however, that for purposes of determining
payments of Commitment Fees under Section 2.06, each outstanding Competitive
Borrowing shall be deemed to have utilized the Commitments of only the Lenders
that have made Competitive Loans comprising such Competitive Borrowing (it being
understood that the Commitment of Lenders which shall not have made Loans as
part of such Competitive Borrowing shall not be deemed utilized as a result of
such Competitive Borrowing).  Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole Dollar (or comparable unit of any applicable Alternative
Currency) amount.
 
SECTION 2.17. Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim
43

--------------------------------------------------------------------------------


against any Borrower, or pursuant to a secured claim under Section 506 of Title
11 of the United States Code or other security or interest arising from, or in
lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Standby Loan or
Standby Loans as a result of which the unpaid principal portion of its Standby
Loans shall be proportionately less than the unpaid principal portion of the
Standby Loans of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Standby Loans of
such other Lender, so that the aggregate unpaid principal amount of the Standby
Loans and participations in the Standby Loans held by each Lender shall be in
the same proportion to the aggregate unpaid principal amount of all Standby
Loans then outstanding as the principal amount of its Standby Loans prior to
such exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Standby Loans outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that,
if any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.17 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest.  Each Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Standby Loan deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by such Borrower to such
Lender by reason thereof as fully as if such Lender had made a Standby Loan
directly to such Borrower in the amount of such participation.
 
SECTION 2.18. Payments.  (a)  Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under each other Loan Document not later than 12:00 noon, local
time at the place of payment, on the date when due in immediately available
funds.  Each such payment shall be made to the Administrative Agent’s
Office.  Each such payment (other than principal of and interest on Alternative
Currency Loans, which shall be made in the applicable Alternative Currency)
shall be made in Dollars.  Each such payment will be made without setoff,
counterclaim or other deduction.
 
(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or Fees, if
applicable.
44

--------------------------------------------------------------------------------


SECTION 2.19. Taxes.  (a)  Any and all payments by or on account of any
obligation of each Borrower to or for the account of any Lender or the
Administrative Agent hereunder shall be made, in accordance with Section 2.18,
free and clear of and without deduction for any and all current or future taxes,
levies, imposts, deductions, assessments, duties, fees, withholdings or other
charge of whatever nature now or hereafter imposed, and all liabilities with
respect thereto, including any interest, additions to tax or penalties
applicable thereto, but excluding (i) income taxes imposed on the net income of
the Administrative Agent or any Lender (or any transferee or assignee thereof,
including a participation holder (any such individual or entity, a
“Transferee”)), franchise and gross margin taxes imposed in lieu of tax on the
net income of the Administrative Agent or any Lender (or Transferee), in each
case by the jurisdiction under the laws of which the Administrative Agent or
such Lender (or Transferee) is organized, domiciled, resident or doing business
or any political subdivision thereof and, in the case of any Lender (or
Transferee), by the jurisdiction in which its applicable lending office is
located, and (ii) any branch profits tax imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (i) above on
any Lender, any Transferee or the Administrative Agent (all such nonexcluded
taxes, levies, imposts, deductions, assessments, duties, fees, withholdings,
other charges and liabilities, interest, additions to tax and penalties,
collectively or individually, “Taxes”).  If any Borrower shall be required to
deduct any Taxes from or in respect of any sum payable hereunder to any Lender
(or any Transferee) or the Administrative Agent, (i) the sum payable by such
Borrower or any guarantor thereof shall be increased by the amount (an
“additional amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.19) such Lender (or Transferee) or the Administrative Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) each Borrower (or any guarantor making such
payments) shall make such deductions and (iii) each Borrower (or any guarantor
making such deductions) shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law; provided that the
Administrative Agent may make such deductions and pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law on
behalf of any Borrower (or any guarantor making such payments).
 
(b) In addition, each Borrower agrees to bear and to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
recording, stamp, documentary, excise, transfer, sales, property or similar
taxes, charges or levies that arise from any payment made hereunder or under any
other Loan Document or from the execution, delivery or registration of,
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document (“Other Taxes”).
45

--------------------------------------------------------------------------------


(c) The Borrowers will indemnify each Lender (or Transferee) and the
Administrative Agent, within 10 days after written demand therefor, for the full
amount of Taxes and Other Taxes paid by such Lender (or Transferee) or the
Administrative Agent, as the case may be, on or with respect to any payment by
or on account of any obligation of any Borrower hereunder or under any other
Loan Document (including Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any liability and any
penalties, interest and expenses (including reasonable attorney’s fees and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted by the relevant Governmental
Authority except if incurred primarily as a result of the gross negligence or
willful misconduct of the recipient.  A certificate as to the amount of such
payment or liability prepared by the Administrative Agent, a Lender, or the
Administrative Agent on its behalf, absent manifest error, shall be final,
conclusive and binding for all purposes.
 
(d) If a Lender (or Transferee) or the Administrative Agent shall become aware
that it is entitled to claim a refund from a Governmental Authority in respect
of Taxes or Other Taxes as to which it has been indemnified by a Borrower, or
with respect to which any Borrower has paid additional amounts, pursuant to this
Section 2.19, it shall promptly notify the Company of the availability of such
refund claim and shall, within 30 days after receipt of a request by the
Company, make a claim to such Governmental Authority for such refund at the
Company’s expense.  If a Lender (or Transferee) or the Administrative Agent
receives a refund (including pursuant to a claim for refund made pursuant to the
preceding sentence) in respect of any Taxes or Other Taxes as to which it has
been indemnified by a Borrower or with respect to which any Borrower has paid
additional amounts, in either case, pursuant to this Section 2.19, it shall
within 30 days from the date of such receipt pay over such refund to the Company
on behalf of the relevant Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.19 with
respect to the Taxes or Other Taxes giving rise to such refund), net of
withholding taxes applicable to such payment and all out-of-pocket expenses of
such Lender (or Transferee) or the Administrative Agent and without interest
(other than interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that the Company, upon the request of such
Lender (or Transferee) or the Administrative Agent, agrees to (or to cause the
responsible Borrower to) repay the amount paid over to the Company (plus
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender (or Transferee) or the Administrative Agent in the
event such Lender (or Transferee) or the Administrative Agent is required to
repay such refund (or portion thereof) to such Governmental Authority.
46

--------------------------------------------------------------------------------


(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
by any Borrower to the relevant Governmental Authority, the Company will deliver
to the Administrative Agent, at its address referred to in Section 10.01, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing payment of the full amount thereof.
 
(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.19 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.
 
(g) Each Lender (or Transferee) or other person entitled to the benefit of this
Section 2.19 that is organized under the laws of a jurisdiction other than the
United States, any State thereof or the District of Columbia (a “Non-U.S.
Lender”) shall deliver to the Company and the Administrative Agent two copies of
either United States Internal Revenue Service Form W-8BEN or Form W-8ECI (or
successor form), or, in the case of a Non-U.S. Lender claiming exemption from
U.S. Federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, a Form W-8BEN, or any subsequent
versions thereof or successors thereto (and, if such Non-U.S. Lender delivers a
Form W-8BEN, a certificate representing that such Non-U.S. Lender is not a bank
for purposes of Section 881(c) of the Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Company and is
not a controlled foreign corporation related to the Company (within the meaning
of Section 864(d)(4) of the Code)), properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
Federal withholding tax on payments under this Agreement and the other Loan
Documents by any Borrower that is a United States person within the meaning of
Section 7701(a)(30) of the Code (a “U.S. Borrower”).  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of a Transferee that is a participation holder,
on or before the date such participation holder becomes a Transferee hereunder)
and on or before the date, if any, such Non-U.S. Lender changes its applicable
lending office by designating a different lending office (a “New Lending
Office”).  In addition, each Non-U.S. Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender.  Notwithstanding any other provision of this Section 2.19(g), a
Non-U.S. Lender shall not be required to deliver any form pursuant to this
Section 2.19(g) that such Non-U.S. Lender is not legally able to deliver.
47

--------------------------------------------------------------------------------


(h) No U.S. Borrower shall be required to indemnify any Non-U.S. Lender, or to
pay any additional amounts to any Non-U.S. Lender, in respect of United States
Federal withholding tax pursuant to paragraph (a) or (c) above to the extent
that (i) the obligation to withhold amounts with respect to United States
Federal withholding tax existed on the date such Non-U.S. Lender became a party
to this Agreement (or, in the case of a Transferee that is a participation
holder, on the date such participation holder became a Transferee hereunder) or,
with respect to payments to a New Lending Office, the date such Non-U.S. Lender
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) shall not apply to any Transferee or New Lending Office
that becomes a Transferee or New Lending Office as a result of an assignment,
participation, transfer or designation made at the request of the Company; and
provided further, however, that this clause (i) shall not apply to the extent
the indemnity payment or additional amounts any Transferee, or Lender (or
Transferee) through a New Lending Office, would be entitled to receive (without
regard to this clause (i)) do not exceed the indemnity payment or additional
amounts that the person making the assignment, participation or transfer to such
Transferee, or Lender (or Transferee) making the designation of such New Lending
Office, would have been entitled to receive in the absence of such assignment,
participation, transfer or designation or (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-U.S.
Lender to comply with the provisions of paragraph (g) above, except as a result
of a change in applicable law after the date such Lender became a party to this
Agreement, or in the case of a participant, after the date such participant
purchased the related participation interest.
 
(i) Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to this Section 2.19 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Company or to change the
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue and would not, in the
sole determination of such Lender (or Transferee), be otherwise disadvantageous
to such Lender (or Transferee).
 
(j) Nothing contained in this Section 2.19 shall require any Lender (or
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information that it deems to be confidential or proprietary).
 
(k) Each Lender (or Transferee) and other person entitled to the benefits of
this Section 2.19 that is neither a Non-U.S. Lender nor an “exempt recipient,”
within the meaning of Treasury Regulations section 1.6049-4(c),
48

--------------------------------------------------------------------------------


shall provide the Company and the Administrative Agent two properly completed
and executed original copies of Internal Revenue Service Form W-9 (or any
successor form).  Such form shall be delivered on or before the date such Lender
or other person becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such
participation holder becomes a Transferee hereunder).
 
SECTION 2.20. Assignment of Commitments Under Certain Circumstances.  (a) Any
Lender (or Transferee) claiming any additional amounts payable pursuant to
Section 2.13, Section 2.19 or Section 2.22 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document requested by the Company or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender (or Transferee).
 
(b) In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.13 or 2.14, or the Borrowers shall be required to make
additional payments to any Lender under Section 2.19 or Section 2.22, the
Company shall have the right, at its own expense, upon notice to such Lender and
the Administrative Agent, to require such Lender to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04) all its interests, rights and obligations under this Agreement to
another financial institution acceptable to the Administrative Agent which shall
assume such obligations; provided that (i) no such assignment shall conflict
with any law, rule or regulation or order of any Governmental Authority, (ii) no
Event of Default shall have occurred and be continuing and (iii) the Company or
the assignee, as the case may be, shall pay to the affected Lender in
immediately available funds on the date of such assignment the principal of and
interest accrued to the date of payment on the Loans made by it hereunder and
all other amounts accrued for its account or owed to it hereunder.
 
SECTION 2.21. Borrowings by Approved Borrowers.  The Company may, at any time or
from time to time, designate one or more wholly owned Subsidiaries as Borrowers
hereunder by furnishing to the Administrative Agent a letter (a “Designation
Letter”) substantially in the form of Exhibit F-l hereto, duly completed and
executed by the Company and such Subsidiary, whereupon each Subsidiary so
designated shall become an Approved Borrower.  As soon as practicable upon
receipt of any such Designation Letter, the Administrative Agent shall send a
copy thereof to each Lender.  There may be no more than ten Approved Borrowers
at any one time.  So long as all principal and interest on all Loans of any
Approved Borrower have been paid in full, the Company may terminate an Approved
49

--------------------------------------------------------------------------------


Borrower’s status as an Approved Borrower by furnishing to the Administrative
Agent a letter (a “Termination Letter”), substantially in the form of
Exhibit F-2 hereto, duly completed and executed by the Company and such Approved
Borrower.  Any Termination Letter furnished in accordance with this Section 2.21
shall be effective upon receipt by the Administrative Agent.  Notwithstanding
the foregoing, the delivery of a Termination Letter with respect to any Approved
Borrower shall not affect any obligation of such Approved Borrower theretofore
incurred.  Each Subsidiary set forth in Schedule 2.21 hereto shall be deemed an
Approved Borrower until delivery of a Termination Letter with respect to such
Subsidiary.  Notwithstanding any other provision herein, no Lender shall be
required to make any Loan to an Approved Borrower if any applicable law or
regulation shall make it unlawful for any such Lender to make or maintain any
such Loan.
 
SECTION 2.22. Additional Costs.  (a)  If and so long as any Lender is required
to make special deposits with the Bank of England, to maintain reserve asset
ratios or to pay fees, in each case in respect of such Lender’s Eurocurrency
Loans in any Alternative Currency, such Lender may require the relevant Borrower
to pay, contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit D hereto.
 
(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserve Rate or the Mandatory Costs Rate) in respect of any of such
Lender’s Eurocurrency Loans in any Alternative Currency, such Lender may require
the relevant Borrower to pay, contemporaneously with each payment of interest on
each of such Lender’s Eurocurrency Loans subject to such requirements,
additional interest on such Loan at a rate per annum specified by such Lender to
be the cost to such Lender of complying with such requirements in relation to
such Loan.
 
(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the relevant Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the relevant Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
50

--------------------------------------------------------------------------------


(d) If the cost to any Lender of making or maintaining any Loan to any Borrower
is increased (or the amount of any sum received or receivable by any Lender (or
its applicable lending office) is reduced) by an amount deemed in good faith by
such Lender to be material, by reason of the fact that such Borrower is
incorporated in, or conducts business in, a jurisdiction outside the United
States of America, such Borrower shall indemnify such Lender for such increased
cost or reduction within 15 days after demand by such Lender (with a copy to the
Administrative Agent).  A certificate of such Lender claiming compensation under
this paragraph and setting forth the additional amount or amounts to be paid to
it hereunder (and the basis for the calculation of such amount or amounts) shall
be conclusive in the absence of manifest error.
 
SECTION 2.23. Increase in the Aggregate Commitments.  (a)  The Company may, at
any time prior to the Termination Date (including on the Effective Date), by
notice to the Administrative Agent, request that the aggregate amount of the
Commitments be increased by a minimum amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (each a “Requested Commitment
Increase”), in each case to be effective as of a date that is no later than
90 days prior to the Termination Date (any date on which the aggregate
Commitments are increased pursuant to this Section 2.23, an “Increase Date”) as
specified in the related notice to the Administrative Agent; provided, however,
(i) that on and immediately following the Increase Date (A) in no event shall
the aggregate amount of the Commitments at any time exceed $700,000,000, and (B)
the representations and warranties set forth in Article III hereof shall be true
and correct in all material respects on and as of the date of the Increase Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, and
(ii) at the time of and immediately after giving effect to such Commitment
Increase, no Event of Default or Default shall have occurred and be
continuing.  Commitments may be increased pursuant to this Section 2.23 no more
than once.
 
(b) The Administrative Agent shall promptly notify the Lenders of a request by
the Company for a Requested Commitment Increase, which notice shall include
(i) the proposed amount of the Requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date which shall be no later than 30 days after the
receipt by the Administrative Agent of notice from the Company pursuant to
Section 2.23(a) by which Lenders wishing to participate in the Requested
Commitment Increase must commit to an increase in the amount of their respective
Commitments (such date, the “Commitment Date”).  Each Lender that is willing to
participate in such Requested Commitment Increase (each an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Administrative Agent
on or prior to the Commitment Date of the amount by which it is willing to
increase its
51

--------------------------------------------------------------------------------


Commitment (as to each Increasing Lender, its “Proposed Increase Amount”).  If
the aggregate Proposed Increase Amounts of all Increasing Lenders exceeds the
Requested Commitment Increase, then allocations among the Increasing Lenders
will be based on the ratio of each Increasing Lender’s Proposed Increase Amount
to the aggregate of all Proposed Increase Amounts.
 
(c) Promptly following the Commitment Date, the Administrative Agent shall
notify the Company as to the amount of the aggregate Proposed Increase
Amounts.  If the amount of the aggregate Proposed Increase Amounts is less than
the Requested Commitment Increase, then the Company may extend offers to third
party financial institutions to participate in any portion of the Requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
third party financial institution shall be in an amount equal to or greater than
$10,000,000.
 
(d) On each Increase Date, (x) each third party financial institution that
accepts an offer to participate in a Requested Commitment Increase in accordance
with Section 2.23 (a “New Lender”) shall become a Lender party to this Agreement
as of such Increase Date, and (y) the Commitment of each Increasing Lender for
such Requested Commitment Increase shall be increased by the Increasing Lender’s
Proposed Increase Amount (or if less, the amount allocated to such Lender
pursuant to the last sentence of Section 2.23 as of such Increase Date);
provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:
 
(i) a Lender Joinder Agreement substantially in the form of Exhibit G hereto
from each New Lender if any, duly executed by such financial institution, the
Administrative Agent and the Company;
 
(ii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing reasonably satisfactory to the Company and the
Administrative Agent; and
 
(iii) a certificate of the Company, dated the Increase Date and signed by a
Financial Officer of the Company, confirming compliance with the conditions
precedent set forth in Section 2.23(a)(i)(B) and (a)(ii) above.
 
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.23, the Administrative Agent
shall notify the Lenders (including, without limitation, each New Lender) and
the Company, at or before 1:00 P.M. (New York City time), by facsimile, of the
occurrence of the Increase Date, the aggregate amount of the Commitment increase
on such date and the aggregate amount of the
52

--------------------------------------------------------------------------------


Commitments after giving effect to such increase, to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each New Lender (if any) on such
date.  Commitments increased pursuant to this Section 2.23 shall be deemed a
“Commitment”.  On each Increase Date, Schedule 2.01 hereto shall be
automatically deemed to be revised to reflect any increases in the Commitments
of the Lenders and any Commitments of New Lenders.  The Administrative Agent
shall distribute a copy of the revised Schedule 2.01 hereto to the Company and
each Lender (including each New Lender) not later than the fifth Business Day
following the applicable Increase Date.
 
SECTION 2.24. Revolving Notes.  Any Lender may request that Loans made by it (or
its Commitment) be evidenced by one or more Revolving Notes.  In such event, the
Borrowers shall prepare, execute and deliver to such Lender a Revolving Note or
Revolving Notes (but in any event in an aggregate face amount not to exceed the
Commitment of such Lender) payable to the order of such Lender or, if requested
by such Lender, to such Lender and its registered assigns.
 
ARTICLE III

 
Representations and Warranties
 
Part A.  Representations and Warranties of the Company.  The Company represents
and warrants to each of the Lenders that:
 
SECTION 3.01. Corporate Existence.  Each of the Company and its Subsidiaries:
(a) is a corporation, partnership or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify could (either
individually or in the aggregate) have a Material Adverse Effect.
 
SECTION 3.02. Financial Condition.  Harsco Corporation has heretofore furnished
to each of the Lenders a consolidated balance sheet of Harsco Corporation and
its Subsidiaries as at December 31, 2008, and the related consolidated
statements of income, cash flows and changes in shareholders’ equity of Harsco
Corporation and its Subsidiaries for the fiscal year ended on such date, with
the opinion thereon of PricewaterhouseCoopers LLP, and the unaudited
consolidated balance sheet of Harsco Corporation and its Subsidiaries as at
September 30, 2009, and the related consolidated statements of income and cash
flows of Harsco Corporation and its Subsidiaries
53

--------------------------------------------------------------------------------


for the nine-month period ended on such date.  All such financial statements
present fairly, in all material respects, the consolidated financial condition
of Harsco Corporation and its Subsidiaries as at such dates and the consolidated
results of their operations for the fiscal year and nine-month period ended on
such dates (subject, in the case of the financial statements as at September 30,
2009, to normal year-end audit adjustments), all in accordance with generally
accepted accounting principles and practices applied on a consistent
basis.  None of Harsco Corporation nor any of its Subsidiaries has on the date
hereof any material contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the balance sheets as at such dates or the notes thereto.  Since December 31,
2008, there has been no Material Adverse Change.
 
SECTION 3.03. Litigation.  Except as disclosed in note 10 of the audited annual
consolidated financial statements of Harsco Corporation included in Harsco
Corporation’s Form 10-K for the fiscal year ended December 31, 2008, and in the
notes to the unaudited quarterly consolidated financial statements of Harsco
Corporation included in Harsco Corporation’s Form 10-Q for the fiscal quarter
ended September 30, 2009, filed with the Securities and Exchange Commission,
there are no legal or arbitral proceedings, or any proceedings by or before any
Governmental Authority, now pending or (to the knowledge of the Company)
threatened against the Company or any of its Subsidiaries that is materially
likely to be adversely determined and which, if adversely determined could
(either individually or in the aggregate) have a Material Adverse Effect.
 
SECTION 3.04. No Breach.  None of the execution and delivery of this Agreement,
the consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of the Company, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or Governmental Authority, or any material agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which any of them
or any of their assets or properties is bound or to which any of them is
subject, or constitute a default under any such agreement or instrument.
 
SECTION 3.05. Action.  The Company has all necessary corporate power, authority
and legal right to execute, deliver and perform its obligations under this
Agreement; the execution, delivery and performance by the Company of this
Agreement has been duly authorized by all necessary corporate action on its part
(including, without limitation, any required shareholder approvals); and this
Agreement has been duly and validly executed and delivered by the Company and
constitutes its legal, valid and
54

--------------------------------------------------------------------------------


binding obligation, enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
SECTION 3.06. Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority, or any securities
exchange, are necessary for the execution, delivery or performance by the
Company of this Agreement or for the legality, validity or enforceability
hereof.
 
SECTION 3.07. Use of Credit.  None of the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of the Loans
hereunder will be used to buy or carry any Margin Stock.
 
SECTION 3.08. ERISA.  Each Plan, and, to the knowledge of the Company, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or state law, and, except as
previously notified in writing in a notice to the Administrative Agent (which
shall promptly deliver a copy to each of the Lenders), no event or condition has
occurred and is continuing as to which the Company would be under an obligation
to furnish a report to the Lenders under Section 5.06 hereof.
 
SECTION 3.09. Taxes.  As of the date hereof, Harsco Corporation and its Domestic
Subsidiaries are members of an affiliated group of corporations filing a
consolidated return for Federal income tax purposes, of which the Company is the
“common parent” (within the meaning of Section 1504 of the Code) of such
group.  To the knowledge of the Company, the Company and its Subsidiaries have
filed all Federal income tax returns and all other material tax returns that are
required to be filed by them and have paid, accrued or reserved all taxes due
pursuant to such returns or pursuant to any assessment received by the Company
or any of its Subsidiaries in accordance with U.S. generally accepted accounting
principles.  The charges, accruals and reserves on the books of the Company and
its Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of the Company, adequate.  The Company has in the ordinary course of
business given extensions or waivers of the statutes of limitations relating to
payment of U.S. Federal taxes and relating to various state, local and foreign
taxes or impositions, none of which might reasonably be expected to result in a
Material Adverse Effect.
55

--------------------------------------------------------------------------------


SECTION 3.10. Investment Company Act.  Neither the Company nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
 
SECTION 3.11. Material Agreements and Liens.  (a)  Part A of Schedule 3.11
hereto is a complete and correct list, as of the date hereof, of each credit
agreement, loan agreement, indenture, guarantee, letter of credit or other
arrangement providing for or otherwise relating to any Indebtedness or any
extension of credit (or commitment for any extension of credit) to, or
guaranteed by, the Company or any of its Subsidiaries, the aggregate principal
or face amount of which equals or exceeds (or may equal or exceed) $5,000,000,
and the aggregate principal or face amount outstanding or that may become
outstanding under each such arrangement is correctly described in Part A of such
Schedule 3.11 hereto.
 
(b) Part B of Schedule 3.11 hereto is a complete and correct list, as of the
date hereof, of each Lien securing Indebtedness of any person, the aggregate
principal or face amount of which equals or exceeds (or may equal or exceed)
$5,000,000 and covering any property of the Company or any of its Subsidiaries,
and the aggregate Indebtedness secured (or that may be secured) by each such
Lien and the property covered by each such Lien is correctly described in Part B
of such Schedule 3.11 hereto.
 
SECTION 3.12. Environmental Matters.  (a)  Except as disclosed in the notes to
the unaudited quarterly consolidated financial statements of Harsco Corporation
included in Harsco Corporation’s Form 10-Q for the fiscal quarter ended
September 30, 2009, filed with the Securities and Exchange Commission and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
(b) Except as disclosed in writing to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders), there has been no change in the
status of any matters relating to compliance with Environmental Laws that are
disclosed in the notes to the unaudited quarterly consolidated financial
statements of Harsco Corporation included in Harsco Corporation’s Form 10-Q for
the fiscal quarter ended September 30, 2009,
56

--------------------------------------------------------------------------------


filed with the Securities and Exchange Commission that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
 
SECTION 3.13. Subsidiaries, etc.  Set forth in Schedule 3.13 hereto is a
complete and correct list, as of the date hereof, of all of the Subsidiaries of
the Company, together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such person and the percentage of ownership of such Subsidiary represented by
such ownership interests.
 
SECTION 3.14. True and Complete Disclosure.  The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Company to the Administrative Agent or any Lender in connection with the
negotiation, preparation or delivery of this Agreement or included herein or
delivered pursuant hereto, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by the Company and its Subsidiaries to the Administrative Agent and the
Lenders in connection with this Agreement and the transactions contemplated
hereby will be true, complete and accurate in every material respect, or (in the
case of projections) based on reasonable estimates, on the date as of which such
information is stated or certified.  There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Lenders (or to the
Administrative Agent for distribution to the Lenders) for use in connection with
the transactions contemplated hereby.
 
Part B.  Representations and Warranties of the Approved Borrowers.  Each
Approved Borrower represents and warrants to each of the Lenders as set forth in
Sections 3.15, 3.16, 3.17, 3.18 and 3.19 that:
 
SECTION 3.15. Corporate Existence of Approved Borrower.  It and each of its
Subsidiaries: (a) is a corporation, partnership or other entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.
57

--------------------------------------------------------------------------------


SECTION 3.16. No Breach.  None of the execution and delivery of its Designation
Letter and this Agreement, the consummation of the transactions therein and
herein contemplated and compliance with the terms and provisions thereof and
hereof will conflict with or result in a breach of, or require any consent
under, the charter or by­laws or other organizational documents of such Approved
Borrower, or any applicable law or regulation, or any order, writ, injunction or
decree of any court or Governmental Authority or agency, or any material
agreement or instrument to which such Approved Borrower or any of its
Subsidiaries is a party or by which any of them or their assets or properties is
bound or to which any of them is subject, or constitute a default under any such
agreement or instrument.
 
SECTION 3.17. Action.  Such Approved Borrower has all necessary corporate or
other power and authority to execute, deliver and perform its obligations under
its Designation Letter and this Agreement, and to perform its obligations
hereunder and thereunder; the execution and delivery by such Approved Borrower
of its Designation Letter and the performance by such Approved Borrower hereof
and thereof have been duly authorized by all necessary corporate or other action
on its part (including, without limitation, any required shareholder approvals);
and its Designation Letter, when executed and delivered by such Approved
Borrower, will constitute the legal, valid and binding obligation of such
Approved Borrower, enforceable against such Approved Borrower in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
SECTION 3.18. Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by such Approved Borrower of its Designation
Letter or this Agreement or for the validity or enforceability thereof.
 
SECTION 3.19. Taxes on Payments of Approved Borrowers.  Except as disclosed to
the Lenders in writing prior to the delivery of such Approved Borrower’s
Designation Letter, there is no income, stamp or other tax of any country, or of
any taxing authority thereof or therein, imposed by or in the nature of
withholding or otherwise, which is imposed on any payment to be made by such
Approved Borrower pursuant hereto, or is imposed on or by virtue of the
execution, delivery or enforcement of its Designation Letter or this Agreement.
58

--------------------------------------------------------------------------------


 
ARTICLE IV

 
Conditions of Effectiveness and Lending
 
SECTION 4.01. Effective Date.  The obligations of the Lenders under this
Agreement shall not become effective until the date on which each of the
following conditions shall have been satisfied (or waived in accordance with
Section 10.08):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received written opinions (each dated as
of the Effective Date and addressed to the Administrative Agent and the Lenders)
of (i) the general counsel of the Company, substantially in the form of
Exhibit E-l hereto and (ii) Jones Day, counsel for the Company, substantially in
the form of Exhibit E-2 hereto.  The Company hereby requests such counsel to
deliver such opinions.
 
(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation (or such other analogous documents), including all
amendments thereto, of the Company, certified as of a recent date by the
Secretary of State of Delaware, and a certificate as to the good standing of the
Company as of a recent date, from the Secretary of State of Delaware; (ii) a
certificate of the Secretary or Assistant Secretary of the Company dated the
Effective Date certifying (A) that attached thereto is a true and complete copy
of the by-laws of the Company as in effect on the Effective Date and at all
times since a date prior to the date of the resolutions of the Company described
in item (B) below, (B) that attached thereto is a true and complete copy of
resolutions adopted by the Board of Directors of the Company authorizing the
execution, delivery and performance of this Agreement and the borrowings
hereunder by the Company, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation of the Company have not been amended since the date
of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer of the Company executing this Agreement or
any other document delivered in connection herewith; (iii) a certificate of
another officer of the Company as to the incumbency and signature of the
Secretary or such Assistant Secretary of the Company executing the certificate
pursuant to (ii) above; and (iv) such other documents as the Lenders or counsel
for the Administrative Agent may reasonably request.
59

--------------------------------------------------------------------------------


(d) The representations and warranties set forth in Article III hereof are true
and correct on and as of the Effective Date.
 
(e) No Event of Default or Default shall have occurred and be continuing on the
Effective Date.
 
(f) The Administrative Agent shall have received a certificate of the Company,
dated the Effective Date and signed by a Financial Officer of the Company,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.03.
 
(g) The Administrative Agent shall have received reasonably satisfactory written
evidence of (i) the prior or contemporaneous termination of all commitments of
the lenders under (A) the Existing Credit Agreement and (B) the 364-Day Credit
Agreement dated as of November 4, 2008 among the Company, the lenders named
therein and Citibank, N.A., as administrative agent and (ii) the payment in full
of all Indebtedness outstanding under both such credit facilities.
 
(h) The Administrative Agent shall have received all fees and other amounts due
and payable to the Administrative Agent or the Lenders on or prior to such date.
 
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing and any other provision herein to the
contrary, the obligations of the Lenders to make Loans to any Borrower hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 10.08) at or prior to 2:00 p.m., New York City
time, on December 20, 2009 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).
 
SECTION 4.02. First Borrowing by Each Approved Borrower.  On the date of any
Approved Borrower’s initial Borrowing hereunder, the obligations of the Lenders
to make Loans to such Approved Borrower are subject to the satisfaction (or
waiver in accordance with Section 10.08) of each of the conditions set forth in
Section 4.01 and the following further conditions:
 
(a) The Administrative Agent shall have received a favorable written opinion of
the general counsel of such Approved Borrower dated as of a recent date and
addressed to the Lenders, to the effect set forth in Exhibit E-l hereto, subject
to necessary changes to reflect local law.
60

--------------------------------------------------------------------------------


(b) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation (or such other analogous documents), including all
amendments thereto, of such Approved Borrower, certified as of a recent date by
the Secretary of State (or other appropriate Governmental Authority) of the
state (or country) of its organization or such other evidence as is reasonably
satisfactory to the Administrative Agent, and a certificate as to the good
standing (or other analogous certification to the extent available) of such
Approved Borrower as of a recent date, from such Secretary of State (or other
appropriate Governmental Authority) or such other evidence reasonably acceptable
to the Administrative Agent; (ii) a certificate of the Secretary or Assistant
Secretary of such Approved Borrower dated the date on which such Loans are to be
made and certifying (A) that attached thereto is a true and complete copy of the
by-laws (or such other analogous documents to the extent available) of such
Approved Borrower as in effect on the date of such certificate and at all times
since a date prior to the date of the resolution of such Approved Borrower
described in item (B) below, (B) that attached thereto is a true and complete
copy of resolutions adopted by the Board of Directors of such Approved Borrower
authorizing the execution, delivery and performance of the Designation Letter
delivered by such Approved Borrower and the borrowings hereunder by such
Approved Borrower, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect, (C) that the certificate or
articles of incorporation (or other analogous documents) of such Approved
Borrower have not been amended since the date of the last amendment thereto
shown on the certificate of good standing (or other analogous certification or
such other evidence reasonably acceptable to the Administrative Agent) furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer of such Approved Borrower executing the Designation
Letter delivered by such Approved Borrower or any other document delivered in
connection herewith or therewith; (iii) a certificate of another officer of such
Approved Borrower as to the incumbency and signature of the Secretary or such
Assistant Secretary of such Approved Borrower executing the certificate pursuant
to (ii) above; and (iv) such other documents as the Lenders or counsel for the
Administrative Agent, may reasonably request.
 
(c) The Administrative Agent shall have received (with sufficient copies for
each Lender) a Designation Letter, duly executed by such Approved Borrower and
the Company and acknowledged by the Administrative Agent.
 
(d) The Administrative Agent shall have received certificates of each of the
Company and the applicable Approved Borrower, dated such date and signed, in the
case of the Company, by a Financial Officer of the Company, and in the case of
any Borrower other than the Company, a Responsible Officer of such Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.03.
61

--------------------------------------------------------------------------------


(e) To the extent required, the Company and/or such Approved Borrower shall have
executed and delivered one or more Revolving Notes to each Lender that has
requested delivery of the same pursuant to Section 2.24.
 
(f) The Administrative Agent shall have received such other documents or
information as the Administrative Agent may reasonably require, including any
documents or information requested by any Lender through the Administrative
Agent (such as documents or information in connection with any Lender’s “know
your customer” requirements), so long as the Administrative Agent shall have
requested such documents or information a reasonably period of time prior to
such date.
 
Upon the satisfaction of the conditions precedent set forth in this
Section 4.02, such Approved Borrower shall become a Borrower hereunder with the
same force and effect as if originally named as a Borrower hereunder.  The
rights and obligations of each Borrower hereunder shall remain in full force and
effect notwithstanding the addition of any new Borrower as a party to this
Agreement.
 
SECTION 4.03. All Borrowings.  On the date of each Borrowing (it being
understood that a continuation, conversion or other change in interest rate
pursuant to Section 2.05 shall not be subject to this Section 4.03), the
obligations of the Lenders to make the Loans comprising such Borrowing are
subject to the satisfaction of the following conditions:
 
(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 or Section 2.04, as applicable.
 
(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date; provided, however, that no representation as to either (i) the absence of
any Material Adverse Change in the financial condition of the Company, as
provided in the last sentence of Section 3.02, or (ii) the absence of any
pending or threatened legal or arbitral proceedings, or any proceedings by or
before any Governmental Authority, that could have a Material Adverse Effect on
the Company, as provided in Section 3.03, shall be required as a condition to
any Borrowing following the Effective Date.
 
(c) Each Borrower shall be in compliance with all the terms and provisions set
forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after giving effect to such
Borrowing no Event of Default or Default shall have occurred and be continuing.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.03.
62

--------------------------------------------------------------------------------


ARTICLE V

 
Affirmative Covenants
 
The Company covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other expenses or amounts payable under
any Loan Document shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, the Company will, and will cause each of its Subsidiaries
to:
 
SECTION 5.01. Existence; Businesses and Properties.  (a) Preserve and maintain
its corporate existence, rights (charter and statute) and material franchises,
except as otherwise permitted by Section 6.03 and except pursuant to a Permitted
Reorganization; provided, however, that the Company shall not be required to
preserve any such right or franchise if (i) the Company shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and (ii) the loss of any such right or franchise is not
disadvantageous in any material respect to the Lenders.
 
(b) Comply in all material respects with all applicable laws, rules, regulations
and orders (including, without limitation, laws requiring payment of all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent contested in good faith by appropriate proceedings) and all
Environmental Laws except where the failure to so comply would not result in a
Material Adverse Change.
 
(c) Maintain and preserve all of its properties which are used in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, to the extent that any failure to do so would result in a Material
Adverse Change and except for dispositions thereof permitted by Section 6.03 or
dispositions pursuant to a Permitted Reorganization.
 
SECTION 5.02. Insurance.  Maintain insurance with financially sound and
reputable insurance companies (which insurance companies shall, in any event,
have an A.M. Best rating of “B+” or better), and with respect to property and
risks of a character usually maintained by corporations engaged in the same or
similar business similarly situated, against loss, damage and liability of the
kinds and in the amounts customarily maintained by such corporations.
63

--------------------------------------------------------------------------------


SECTION 5.03. Obligations and Taxes.  Pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Company shall have
set aside on its books adequate reserves with respect thereto.
 
SECTION 5.04. Financial Statements, Reports, etc.  In the case of the Company,
furnish to the Administrative Agent:
 
(a) within 65 days after the end of each fiscal year, its consolidated balance
sheets and related statements of income, changes in stockholders’ equity and
cash flows, showing the financial condition of the Company and its Subsidiaries
as of the close of such fiscal year and the results of its operations and the
operations of its Subsidiaries during such year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing acceptable to the Required Lenders and accompanied by an
opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such consolidated financial statements fairly
present the financial condition and results of operations of the Company on a
consolidated basis in accordance with GAAP consistently applied;
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheets and related statements of
income and cash flows, showing the financial condition of the Company and its
Subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of its Subsidiaries during such fiscal quarter and
the then elapsed portion of such fiscal year, all certified by one of its
Financial Officers as fairly presenting the financial condition and results of
operations of the Company on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;
 
(c) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of the accounting firm or Financial Officer
64

--------------------------------------------------------------------------------


opining on or certifying such statements (which certificate, when furnished by
an accounting firm, may be limited to accounting matters and disclaim
responsibility for legal interpretations) (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.06 and 6.07;
 
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than materials
ministerial or administrative in nature) filed by it with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of or all
the functions of such Commission, or distributed to its shareholders, as the
case may be; and
 
(e) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered under this Section 5.04 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the earliest date on which such documents are posted on, or a link to such
documents is provided on (i) the Company’s website on the internet at
www.harsco.com, (ii) the website of the U.S. Securities and Exchange Commission
or (iii) the Platform.
 
SECTION 5.05. Litigation and Other Notices.  Furnish to the Administrative Agent
and each Lender prompt written notice of the following:
 
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
 
(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Company or any
Affiliate thereof which, if adversely determined, could reasonably be expected
to result in a Material Adverse Change; and
 
(c) any other development that has resulted in, or could reasonably be
anticipated to result in, a Material Adverse Change.
65

--------------------------------------------------------------------------------


SECTION 5.06. ERISA.  (a) Comply in all material respects with the applicable
provisions of ERISA and the Code and (b) furnish to the Administrative Agent and
each Lender (i) as soon as possible, and in any event within 30 days after any
Responsible Officer of the Company or any ERISA Affiliate either knows or has
reason to know that any Reportable Event has occurred that alone or together
with any other Reportable Event could reasonably be expected to result in
liability of the Company to the PBGC in an aggregate amount exceeding
$5,000,000, a statement of a Financial Officer setting forth details as to such
Reportable Event and the action proposed to be taken with respect thereto,
together with a copy of the notice, if any, of such Reportable Event given to
the PBGC, (ii) promptly after receipt thereof, a copy of any notice the Company
or any ERISA Affiliate may receive from the PBGC relating to the intention of
the PBGC to terminate any Plan or Plans (other than a Plan maintained by an
ERISA Affiliate which is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code) or to appoint a trustee to
administer any Plan or Plans, and (iii) within 10 days after the due date for
filing with the PBGC of a notice of failure to make a required installment or
other payment with respect to a Plan, a statement of a Financial Officer setting
forth details as to such failure and the action proposed to be taken with
respect thereto, together with a copy of such notice given to the PBGC.
 
SECTION 5.07. Maintaining Records.  Maintain all financial records in accordance
with GAAP and unless protected by attorney-client privilege permit any
representatives designated by any Lender, upon reasonable request, to examine
and make abstracts from the records and books of account of, and visit the
properties of, the Company or any of its Subsidiaries, and to discuss the
affairs, finances and condition of the Company or any Subsidiary with the
officers thereof and independent accountants therefor all upon reasonable
notice, at such reasonable times and as often as may reasonably be desired,
provided that all non-public information obtained by any such Lender pursuant to
this Agreement and/or the other Loan Documents shall be treated as confidential
in accordance with Section 10.19.
 
SECTION 5.08. Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in the preamble to this Agreement.
 
SECTION 5.09. Subsidiary Guarantors.  The Company shall, on and after the date,
if any, that the Subsidiary Guaranty is required to be executed and delivered
pursuant to Schedule 10.21 hereto, cause each Operating Subsidiary to become a
party to the Subsidiary Guaranty by executing and delivering the Subsidiary
Guaranty or, if applicable, a supplement thereto in the form of Exhibit A to the
Subsidiary Guaranty.
66

--------------------------------------------------------------------------------


ARTICLE VI

 
Negative Covenants
 
The Company covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other expenses or amounts payable under
any Loan Document shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, the Company will not, and will not cause or permit any of
its Subsidiaries to:
 
SECTION 6.01. Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
 
(a) Liens in existence on the date hereof and listed in Part B of Schedule 3.11
hereto;
 
(b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company or the affected Subsidiaries, as the case may be, in
accordance with GAAP;
 
(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings and Liens securing judgments but only to the extent for
an amount and for a period not resulting in an Event of Default under
Article VII clause (i) hereof;
 
(d) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;
 
(e) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto that, in the aggregate, are not material in
amount, and that do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Company or any of its Subsidiaries;
67

--------------------------------------------------------------------------------


(g) Liens on property of any person that becomes a Subsidiary of the Company
after the date of this Agreement; provided that such Liens are in existence at
the time such person becomes a Subsidiary of the Company and were not created in
anticipation thereof;
 
(h) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Company or any of its
Subsidiaries, each of which Liens either (A) existed on such property before the
time of its acquisition and was not created in anticipation thereof or (B) was
created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction and any transaction costs related to such acquisition or financing,
refinancing or refunding) of such property; provided that no such Lien shall
extend to or cover any property of the Company or such Subsidiary other than the
property so acquired and improvements thereon;
 
(i) additional Liens upon real and/or personal property created after the date
hereof; provided that the aggregate Indebtedness secured thereby and incurred on
and after the date hereof shall not exceed $25,000,000 in the aggregate at any
one time outstanding; and
 
(j) any extension, renewal or replacement of any of the foregoing; provided that
the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or property (other than a substitution of like property).
 
SECTION 6.02. Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (such an arrangement, a “Sale and Lease-Back
Transaction”), other than (i) Sale and Lease-Back Transactions entered into in
connection with the financing of aircraft to be used in connection with the
Company’s business capitalized on the books of the Company or treated as
operating leases if the aggregate sale price of all such Sale and Lease-Back
Transactions does not exceed $25,000,000 in aggregate amount at any time
outstanding, (ii) Sale and Lease-Back Transactions capitalized on the books of
the Company or treated as operating leases (other than a Sale and Lease-Back
Transaction permitted by clause (i) above) if the aggregate sale price of all
such Sale and Lease-Back Transactions under this clause (ii) does not exceed
$25,000,000 in aggregate amount at any time outstanding and (iii) Sale and
Lease-Back Transactions entered into between any of Harsco Corporation, the New
Parent and/or any direct or indirect wholly-owned subsidiary of the New Parent,
in each case, pursuant to a Permitted Reorganization.
68

--------------------------------------------------------------------------------


SECTION 6.03. Mergers, Sales of Assets, etc.  (a)  In the case of the Company,
consolidate or merge with or into any other corporation or convey, transfer or
lease its properties and assets substantially as an entirety to any person,
other than any of the foregoing transactions effectuated pursuant to a Permitted
Reorganization, unless:
 
(i) the Company is the surviving corporation or the corporation formed by such
consolidation or merger or the person which acquires by conveyance or transfer,
or which leases, the properties and assets of the Company substantially as an
entirety shall be a corporation organized and existing under the laws of the
United States of America or any state or the District of Columbia and shall
expressly assume, by an agreement supplemental hereto, executed and delivered to
each other party hereto, in form satisfactory to the Administrative Agent, the
due and punctual payment of the principal of and interest on the Loans and all
other obligations of the Company under the Loan Documents and the performance or
observance of every covenant of this Agreement on the part of the Company to be
performed or observed;
 
(ii) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing; and
 
(iii) the Company shall have delivered to the Administrative Agent an officers’
certificate and an opinion of counsel, each stating that such consolidation,
merger, conveyance, transfer or lease and such supplemental agreement comply
with this paragraph (a) and that all conditions precedent herein provided for
relating to such transaction have been complied with.
 
(b) In the case of any Borrower (other than the Company), consolidate or merge
with or into any other corporation or convey, transfer or lease its properties
and assets substantially as an entirety to any person, other than any of the
foregoing transactions effectuated pursuant to a Permitted Reorganization,
unless
 
(i) in the case of consolidation or merger, such Borrower is the surviving
corporation;
 
(ii) in the case of a consolidation or merger where such Borrower is not the
surviving corporation or in the case of the conveyance, transfer or lease of
such Borrower's properties and assets substantially as an entirety;
69

--------------------------------------------------------------------------------


 
(A)  
the surviving corporation or transferee/lessee is another Borrower or a
Subsidiary Guarantor and such other Borrower or such Subsidiary Guarantor, as
applicable, expressly assumes, by an agreement supplemental hereto, executed and
delivered to each other party hereto, in form and substance satisfactory to the
Administrative Agent, the due and punctual payment of the principal of and
interest on the Loans and all other obligations of such Borrower under the Loan
Documents and the performance or observance of every covenant of this Agreement
on the part of such Borrower to be performed or observed;

 
(B)  
immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing; and

 
(C)  
the Company shall have delivered to the Administrative Agent an officers’
certificate and an opinion of counsel, each stating that such consolidation,
merger, conveyance, transfer or lease and such supplemental agreement comply
with this paragraph (b) and that all conditions precedent herein provided for
relating to such transaction have been complied with; or

 
(iii) prior to the consummation of such transaction, either (A) such Borrower
shall have repaid the principal amount of all Loans made to such Borrower,
together with accrued interest thereon, and all other amounts then owing by such
Borrower under the Loan Documents or (B) so long as immediately after giving
effect to such transaction, no Default or Event of Default shall have occurred
and be continuing, the Company shall have expressly assumed, by an agreement
supplemental hereto, executed and delivered to each other party hereto, in form
and substance satisfactory to the Administrative Agent, the due and punctual
payment of the principal of and interest on the Loans and all other obligations
of such Borrower under the Loan Documents and the performance or observance of
every covenant of this Agreement on the part of such Borrower to be performed or
observed.
 
(c) Except as contemplated by a Permitted Reorganization or as otherwise
provided in paragraph (b) above, upon any consolidation by any Borrower with or
merger by any Borrower into any other corporation or
70

--------------------------------------------------------------------------------


any conveyance, transfer or lease of the properties and assets of any Borrower
substantially as an entirety in accordance with paragraph (a) or (b) above, the
successor corporation formed by such consolidation or into which such Borrower
is merged or to which such conveyance, transfer or lease is made shall succeed
to, and be substituted for, and may exercise every right and power of, the
applicable Borrower under the Loan Documents with the same effect as if such
successor corporation had been named as a Borrower herein, and thereafter, the
predecessor corporation shall be relieved of all obligations and covenants under
the Loan Documents.
 
SECTION 6.04. Lines of Business; Fiscal Year.  Engage or invest in operations
engaging to any substantial extent in any line or lines of business activity
other than the business of manufacturing, providing, distributing and selling
such diverse goods and industrial services, principally for industrial,
commercial, construction and defense applications, the same or similar to those
goods and services as are manufactured, provided, distributed and sold by the
Company on the date hereof and business activities reasonably related,
ancillary, similar or supportive thereto.  In the case of the Company, change
its fiscal year end from that in effect at December 31, 2008.
 
SECTION 6.05. Transactions with Affiliates.  Other than pursuant to a Permitted
Reorganization, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that as long as no Default or
Event of Default shall have occurred and be continuing, the Company or any
Subsidiary may engage in any of the foregoing transactions in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Company or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties.
 
SECTION 6.06. Total Debt to Total Capital Ratio.  The Company will not permit
the ratio of Total Debt to Total Capital at any time on or after the date hereof
to exceed the ratio 0.60 to 1.
 
SECTION 6.07. Subsidiary Debt.  The Company will not at any time permit
Subsidiary Consolidated Indebtedness to exceed 10% of Consolidated Tangible
Assets.
 
 
ARTICLE VII

 
Events of Default
 
In case of the happening of any of the following events (“Events of Default”):
71

--------------------------------------------------------------------------------


 
(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;
 
(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;
 
(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five days;
 
(d) default shall be made in the due observance or performance by any of the
Borrowers or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a) or 5.05 or in Article VI;
 
(e) default shall be made in the due observance or performance by any of the
Borrowers or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Company;
 
(f) (i) the Company or any Subsidiary shall (A) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of (I) $20,000,000, in the case of any single
obligation, or (II) $20,000,000, in the case of all obligations in the
aggregate, in each case, when and as the same shall become due and payable, or
(B) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any
Indebtedness in an aggregate principal amount in excess of $20,000,000 and such
failure shall continue beyond any applicable grace period; or (ii) Indebtedness
of the Company and its Subsidiaries, or any of them, in a principal amount in
excess of (A) $20,000,000, in the case of any single obligation, or (B)
$20,000,000, in the case of all obligations in the aggregate, shall be declared
due and payable or required to be prepaid prior to its stated maturity;
 
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking
72

--------------------------------------------------------------------------------


(i) relief in respect of any Borrower or any Material Subsidiary, or of a
substantial part of the property or assets of any Borrower or Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law (or similar statute or law in any other
jurisdiction), (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any Material
Subsidiary or for a substantial part of the property or assets of any Borrower
or any Material Subsidiary or (iii) the winding-up or liquidation of any
Borrower, any Material Subsidiary; and such proceeding or petition shall
continue undismissed for 45 days or an order or decree approving or ordering any
of the foregoing shall be entered;
 
(h) any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law (or similar statute or
law in any other jurisdiction), (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Material Subsidiary or for a substantial part of the
property or assets of any Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;
 
(i) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (exclusive of amounts fully covered by insurance where the
insurer has admitted liability in respect of such judgment) shall be rendered
against any Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
60 days execution shall not be effectively stayed, or otherwise being
appropriately contested in good faith, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of any Borrower or any
Subsidiary to enforce any such judgment;
 
(j) a Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 412(n)(l) of the
Code as in effect on the date of this Agreement), shall have occurred with
respect to any Plan or Plans that reasonably could be expected to result in
liability of any Borrower or any Subsidiary Guarantor to the PBGC or to a Plan
in an aggregate amount exceeding $10,000,000 and,
73

--------------------------------------------------------------------------------


within 30 days after the reporting of any such Reportable Event to the
Administrative Agent or after the receipt by the Administrative Agent of the
statement required pursuant to Section 5.06, the Administrative Agent shall have
notified the Company in writing that (i) the Required Lenders have made a
determination that, on the basis of such Reportable Event or Reportable Events
or the failure to make a required payment, there are reasonable grounds (A) for
the termination of such Plan or Plans by the PBGC, (B) for the appointment by
the appropriate United States District Court of a trustee to administer such
Plan or Plans or (C) for the imposition of a lien in favor of a Plan and (ii) as
a result thereof an Event of Default exists hereunder; or a trustee shall be
appointed by a United States District Court to administer any such Plan or
Plans; or the PBGC shall institute proceedings to terminate any Plan or Plans;
 
(k) the Guarantor’s guarantee hereunder or any Subsidiary Guarantor’s guarantee
under the Subsidiary Guaranty shall become ineffective for any reason or the
Guarantor shall deny its obligations as a guarantor hereunder in writing or any
Subsidiary Guarantor shall deny its obligations as a guarantor under the
Subsidiary Guaranty in writing; or
 
(l) there shall have occurred a Change in Control;
 
then, and in every such event (other than an event with respect to a Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, with the consent of the
Required Lenders, may, or at the request of the Required Lenders, shall, by
notice to the Borrowers, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event with respect to
a Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding.
74

--------------------------------------------------------------------------------


ARTICLE VIII

 
The Administrative Agent
 
SECTION 8.01. Appointment and Authority.   Each Lender hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and no Borrower shall have rights as a third party
beneficiary of any of such provisions.
 
SECTION 8.02. Administrative Agent Individually.  (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
(b) Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 8.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Borrowers or their
respective Affiliates.  Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Borrowers and their Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in any Borrower or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Borrowers or their Affiliates.  Each Lender understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Borrowers or their Affiliates (including
information concerning the ability of the
75

--------------------------------------------------------------------------------


Borrowers to perform their respective obligations hereunder and under the other
Loan Documents) which information may not be available to any of the Lenders
that are not members of the Agent’s Group.  None of the Administrative Agent nor
any member of the Agent’s Group shall have any duty to disclose to any Lender or
use on behalf of the Lenders, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Borrower or any Affiliate of any Borrower) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Administrative Agent to the Lenders.
 
(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Borrowers and
their Affiliates) either now have or may in the future have interests or take
actions that may conflict with the interests of any one or more of the Lenders
(including the interests of the Lenders hereunder and under the other Loan
Documents).  Each Lender agrees that no member of the Agent’s Group is or shall
be required to restrict its activities as a result of the Person serving as
Administrative Agent being a member of the Agent’s Group, and that each member
of the Agent’s Group may undertake any Activities without further consultation
with or notification to any Lender.  None of (i) this Agreement nor any other
Loan Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Borrowers or their Affiliates (including information
concerning the ability of the Borrowers to perform their respective obligations
hereunder and under the other Loan Documents) nor (iii) any other matter shall
give rise to any fiduciary, equitable or contractual duties (including without
limitation any duty of trust or confidence) owing by the Administrative Agent or
any member of the Agent’s Group to any Lender including any such duty that would
prevent or restrict the Agent’s Group from acting on behalf of customers
(including the Borrowers or their Affiliates) or for its own account.
 
SECTION 8.03. Duties of Administrative Agent; Exculpatory Provisions.  (a)  The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of
76

--------------------------------------------------------------------------------


the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary), under the
circumstances as provided in Sections 10.04 or Article VII or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default or the event or
events that give or may give rise to any Default unless and until any Borrower
or any Lender shall have given notice to the Administrative Agent describing
such Default and such event or events.
 
(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement or any other Loan Document or the information
memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, or instrument or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.
 
SECTION 8.04. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any
77

--------------------------------------------------------------------------------


liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless an
officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
 
SECTION 8.05. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 10.05 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
SECTION 8.06. Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lender and the Company.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor, which shall be
a bank with an office in New York, New York, or an Affiliate of any such bank
with an office in New York, New York.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (such 30-day period, the “Lender Appointment Period”), then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  In addition
and without any obligation on the part of the retiring Administrative Agent to
appoint, on behalf of the Lenders, a successor Administrative Agent, the
retiring Administrative Agent may at any time upon or after the end of the
Lender
78

--------------------------------------------------------------------------------


Appointment Period notify the Company and the Lenders that no qualifying Person
has accepted appointment as successor Administrative Agent and the effective
date of such retiring Administrative Agent’s resignation which effective date
shall be no earlier than three business days after the date of such
notice.  Upon the resignation effective date established in such notice and
regardless of whether a successor Administrative Agent has been appointed and
accepted such appointment, the retiring Administrative Agent’s resignation shall
nonetheless become effective and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
under the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
as Administrative Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.05 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender confirms to the Administrative Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and (z) in taking or not taking actions hereunder
and thereunder, (ii) is financially able to bear such risks and (iii) has
determined that entering into this Agreement and making Loans hereunder is
suitable and appropriate for it.
 
(b)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
79

--------------------------------------------------------------------------------


under or in connection with this Agreement and the other Loan Documents, (ii)
that it has, independently and without reliance upon the Administrative Agent,
any other Lender or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:
 
(i)             the financial condition, status and capitalization of the
Borrowers and the Subsidiary Guarantors;
 
(ii)            the legality, validity, effectiveness, adequacy or
enforceability of this Agreement and each other Loan Document and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document;
 
(iii)           determining compliance or non-compliance with any condition
hereunder to the making of a Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition;
 
(iv)           the adequacy, accuracy and/or completeness of the information
memorandum and any other information delivered by the Administrative Agent, any
other Lender or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.
 
SECTION 8.08. Indemnification.  Each Lender shall, ratably in accordance with
its Commitment (determined at the time such indemnity is sought), indemnify the
Administrative Agent in its capacity as Administrative Agent (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), loss (except any loss in respect of any fee
arrangement between the Company and the Administrative Agent to which each
Lender is not a party) or liability (except such as result from the
Administrative Agent’s gross negligence or willful misconduct) that the
Administrative Agent may suffer or incur in connection with the Loan Documents
or any action taken or omitted by the Administrative Agent thereunder.
80

--------------------------------------------------------------------------------


SECTION 8.09. No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners or Arrangers listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender hereunder.
 
SECTION 8.10. Releases.  Each of the Lenders hereby directs the Administrative
Agent, at its option and in its discretion, (a) to release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty pursuant to Section
11(b) of the Subsidiary Guaranty and (b) deliver the release documentation
contemplated by paragraph 4 of Schedule 10.21 hereto.
 
 
ARTICLE IX

 
Guarantee
 
SECTION 9.01. Guarantee.  The Guarantor hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) of the principal of and interest on the Loans
made by the Lenders to any Approved Borrower and all other amounts from time to
time owing to the Lenders or the Administrative Agent by any Approved Borrower
under this Agreement or pursuant to its Designation Letter, strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”).  The Guarantor hereby further agrees that
if any Approved Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration, by optional prepayment or otherwise) any of the
Guaranteed Obligations, the Guarantor will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
 
SECTION 9.02. Obligations Unconditional.  The obligations of the Guarantor under
Section 9.01 hereof are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of any
Approved Borrower under this Agreement or any other agreement or instrument
referred to herein or therein (including, without limitation, any Designation
Letter), or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law, regulation, decree or
order of any jurisdiction, or any other event, affecting
81

--------------------------------------------------------------------------------


any term of any Guaranteed Obligations, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 9.02 that
the obligations of the Guarantor hereunder shall be absolute and unconditional
under any and all circumstances.  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not affect the liability of the Guarantor hereunder:
 
(i) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted; or
 
(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with.
 
The Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Approved Borrower under this Agreement or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations.
 
SECTION 9.03. Reinstatement.  The obligations of the Guarantor under this
Article IX shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Approved Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise and the Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including, without limitation, fees of counsel) incurred by
the Administrative Agent or such Lender in connection with such rescission or
restoration.
 
SECTION 9.04. Subrogation.  The Guarantor hereby irrevocably waives all rights
of subrogation or contribution, whether arising by
82

--------------------------------------------------------------------------------


operation of law (including, without limitation, any such right arising under
Title 11 of the United States Code) or otherwise, by reason of any payment by it
pursuant to the provisions of this Article IX and further agrees that for the
benefit of each of its creditors (including, without limitation, each Lender and
the Administrative Agent) that any such payment by it of the Guaranteed
Obligations of any Approved Borrower shall constitute a contribution of capital
by the Guarantor to such Approved Borrower.
 
SECTION 9.05. Remedies.  The Guarantor agrees that, as between the Guarantor and
the Lenders, the obligations of any Approved Borrower under this Agreement may
be declared to be forthwith due and payable as provided in Article VII hereof
(and shall be deemed to have become automatically due and payable in the
circumstances provided in said Article VII) for purposes of Section 9.01 hereof
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any Approved Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by such Approved Borrower)
shall forthwith become due and payable by the Guarantor for purposes of such
Section 9.01.
 
SECTION 9.06. Continuing Guarantee.  The guarantee in this Article IX is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
 
 
ARTICLE X

 
Miscellaneous
 
SECTION 10.01. Notices.  (a) Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to the Company, to it at 350 Poplar Church Road, Camp Hill, Pennsylvania
17011, Attention:  Assistant Treasurer (Facsimile No. 717-612-5619), with a copy
to the General Counsel (Facsimile No. 717-763-6402);
 
(ii) if to an Approved Borrower, to it at its address as set forth in its
Designation Letter;
 
(iii) if to the Administrative Agent, to the Administrative Agent’s Office;
83

--------------------------------------------------------------------------------


(iv) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which such Lender shall have become a party hereto; and
 
or, if any of (i), (ii), (iii) or (iv), at such other address or facsimile
number as the applicable party may designate from time to time in a written
notice to the Company and the Administrative Agent.
 
(b) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given, if
received during the recipient’s normal business hours, (i) on the date of
receipt if delivered by hand or overnight courier service or sent by telecopy,
(ii) on the date of transmission if sent by electronic mail or through the
Internet or (iii) on the date five Business Days after dispatch by certified or
registered mail, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
 
(c) Each Borrower hereby agrees that, unless otherwise requested by the
Administrative Agent, it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement, (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder or (v) initiates or responds to legal process (all
such non-excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format reasonably acceptable to the Administrative Agent to
global.loans.support@citi.com (or such other e-mail address designated by the
Administrative Agent from time to time in a written notice to the Company).  The
Administrative Agent and each Lender hereby agrees that, notwithstanding any
other provision hereof, any Communication delivered by any Borrower pursuant to
this paragraph shall be deemed to have been delivered in accordance with this
Agreement.
84

--------------------------------------------------------------------------------


(d) Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender  and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”).  Nothing in
this Section 10.01 shall prejudice the right of the Administrative Agent to make
the Communications available to the Lenders in any other manner specified in
this Agreement.
 
(e) Each Borrower hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”).  The Company hereby agrees that (i) Communications that are to
be made available on the Platform to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to each Borrower or its securities for
purposes of United States Federal and state securities laws, (iii) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Lender,” and (iv) the Administrative
Agent shall be entitled to treat any Communications that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Lender.”
 
(f) Each Lender agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
of this Agreement.  Each Lender agrees (i) to notify the Administrative Agent in
writing (including by electronic communication) from time to time to ensure that
the Administrative Agent has on record an effective e-mail address for such
Lender to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.
 
(g) Each party hereto agrees that any electronic communication referred to in
this Section 10.01 shall be deemed delivered upon the posting of a record of
such communication (properly addressed to such party at the e-mail address
provided to the Administrative Agent) as “sent” in the e-mail system of the
sending party or, in the case of any such communication to the Administrative
Agent, upon the posting of a record of
85

--------------------------------------------------------------------------------


such communication as “received” in the e-mail system of the Administrative
Agent; provided that if such communication is not so received by the
Administrative Agent during the normal business hours of the Administrative
Agent, such communication shall be deemed delivered at the opening of business
on the next Business Day for the Administrative Agent.
 
(h) Each party hereto acknowledges that (i) the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,” (iii)
none of the Administrative Agent, its affiliates nor any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, the “Citigroup Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform, and each Citigroup Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Citigroup Party in connection with
any Communications or the Platform.
 
SECTION 10.02. Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated.
 
SECTION 10.03. Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Company and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender, and thereafter shall be binding
upon and inure to the benefit of the Borrowers, the Administrative Agent and
each Lender and their respective successors and assigns, except that, other than
an assignment by the Company to the New Parent pursuant to the New Parent
Assignment and Assumption Agreement, the Borrowers shall not have the right to
assign rights hereunder or any interest herein without the prior consent of all
the Lenders.
 
SECTION 10.04. Successors and Assigns.  (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Borrowers, the Administrative Agent or the Lenders that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
86

--------------------------------------------------------------------------------


(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) the Administrative Agent and, except in the case of an
assignment to a Lender or an Affiliate of such Lender, the Company, must give
their prior written consent to such assignment (which consent shall not be
unreasonably withheld and in the case of the Company, shall not be required
during the continuation of an Event of Default), (ii) each such assignment shall
be of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement, (iii) the amount of the Commitment
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 (or, if smaller,
such Lender’s remaining Commitment) and the amount of the Commitment of such
Lender remaining after such assignment shall not be less than $5,000,000 or
shall be zero, (iv) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, and a
processing and recordation fee of $3,500, (v) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire, and (vi) no assignment to the Company or any Affiliate of the
Company shall be permitted without the prior written consent of each
Lender.  Upon acceptance and recording pursuant to paragraph (e) of this
Section 10.04, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least five Business Days after
the execution thereof, (A) the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto (but shall continue to
be entitled to the benefits of Sections 2.13, 2.15, 2.19, 2.22 and 10.05, as
well as to any Fees accrued for its account hereunder and not yet
paid)).  Notwithstanding the foregoing, any Lender assigning its rights and
obligations under this Agreement may retain any Competitive Loans made by it
outstanding at such time, and in such case shall retain its rights hereunder in
respect of any Loans so retained until such Loans have been repaid in full in
accordance with this Agreement.
87

--------------------------------------------------------------------------------


(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, if any, and the outstanding balances of its Standby Loans and
Competitive Loans, if any, in each case without giving effect to assignments
thereof which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or the financial condition of
the Company or any Subsidiary or the performance or observance by any Borrower
or any Subsidiary Guarantor of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 5.04 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
 
(d) The Administrative Agent shall maintain at one of its offices in The City of
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive in the absence of manifest error and the Borrowers,
the Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
88

--------------------------------------------------------------------------------


(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and, if required, the written consent of the Company and the
Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Lenders.
 
(f) Upon giving written notice to the Company, each Lender may without the
consent of the Company or the Administrative Agent sell participations to one or
more banks or other entities (other than the Company or an Affiliate of the
Company, unless prior consent thereto has been given to the Company in writing
by each Lender) in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
participating banks or other entities shall be entitled to the benefit of the
cost protection provisions contained in Sections 2.13, 2.15, 2.19 and 2.22 to
the same extent as if they were Lenders and (iv) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrowers relating to the Loans and to approve
any amendment, modification or waiver of any provision of this Agreement (other
than amendments, modifications or waivers decreasing any fees payable hereunder
or the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or changing or extending the Commitments).
 
(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers or the Subsidiary
Guarantors furnished to such Lender by or on behalf of the Borrowers or the
Subsidiary Guarantors; provided that, prior to any such disclosure of
information designated by the Company as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
89

--------------------------------------------------------------------------------


exceptions) to preserve the confidentiality of such confidential
information.  It is understood that confidential information relating to the
Borrowers or the Subsidiary Guarantors would not ordinarily be provided in
connection with assignments or participations of Competitive Loans.
 
(h) Any Lender may at any time assign as security all or any portion of its
rights under this Agreement, including to a Federal Reserve Bank; provided that
no such assignment shall release a Lender from any of its obligations hereunder.
 
(i) The Borrowers shall not assign or delegate any of their rights or duties
hereunder, except as permitted by Section 6.03; provided that Harsco Corporation
may assign its rights and duties hereunder to the New Parent pursuant to the New
Parent Assignment and Assumption Agreement.
 
SECTION 10.05. Expenses; Indemnity.  (a)Each Borrower agrees to pay all
reasonable and properly documented out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation of this Agreement and
the other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby contemplated shall be consummated) or incurred by the Administrative
Agent or any Lender in connection with the enforcement or protection of their
rights in connection with this Agreement and the other Loan Documents or in
connection with the Loans made hereunder, including the reasonable fees, charges
and disbursements of Chadbourne & Parke LLP, counsel for the Administrative
Agent, and, in connection with any such amendment, modification or waiver or any
such enforcement or protection, the reasonable fees, charges and disbursements
of any other counsel for the Administrative Agent or any Lender.  Each Borrower
further agrees that it shall indemnify the Lenders from and hold them harmless
against any documentary taxes, assessments or charges made by any Governmental
Authority by reason of the execution and delivery of this Agreement or any of
the other Loan Documents.
 
(b) Each Borrower agrees to indemnify the Administrative Agent, each Lender, any
of their respective Affiliates that have made Loans as provided in
Section 2.02(b) and the respective directors, officers, employees and agents of
the foregoing persons (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or
90

--------------------------------------------------------------------------------


the consummation of the transactions contemplated thereby, (ii) the actual or
proposed use of the proceeds of the Loans, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether commenced
by a Borrower, any of its Affiliates or any other person and whether or not any
Indemnitee is a party thereto or (iv) any actual or alleged presence or release
of Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower or its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or its subsidiaries; provided that the
indemnity set forth in this Section 10.05(b) shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses either (x) are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted primarily from the gross
negligence or willful misconduct of such Indemnitee or any of its Affiliates or
(y) resulted from the breach by such Indemnitee or any of its Affiliates of any
of such person’s agreements under this Agreement or any other Loan Document
(other than unintentional breaches that are corrected promptly after such
Indemnitee becomes aware that it is in breach).
 
(c) To the fullest extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.  No Indemnitee referred to in Section
10.05(b) shall be liable for any damages arising from the use by unintended or
unauthorized recipients of any information or other materials distributed by it
through telecommunications, electronic or other similar information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(d) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Lender.  All amounts due under this
Section 10.05 shall be payable on written demand therefor.
 
SECTION 10.06. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender (and any of its Affiliates) is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special,
91

--------------------------------------------------------------------------------


time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender (or any of its Affiliates) to or for the credit or
the account of any Borrower against any of and all the obligations of such
Borrower now or hereafter existing under this Agreement and other Loan Documents
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement or such other Loan Document and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
SECTION 10.07. Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.
 
SECTION 10.08. Waivers: Amendment.  (a)No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies which they would otherwise have.  No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by any Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on any Borrower in any case shall entitle
such Borrower to any other or further notice or demand in similar or other
circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, without the prior written consent of
each Lender affected thereby, (ii) change or extend the Commitment or decrease
the Commitment Fees of any Lender without the prior written consent of such
Lender, (iii) change Section 2.17 in a manner that would alter the pro rata
sharing of payments required thereby without the prior written consent of each
Lender, or (iv) amend or modify the provisions of Section 2.16, release the
Guarantor from its obligations under Article IX, except as contemplated by
Section 8.10, release any Subsidiary
92

--------------------------------------------------------------------------------


Guarantor from its obligations under the Subsidiary Guaranty, or amend or modify
the provisions of this Section, the definition of “Required Lenders”, or any
provision hereof which requires the consent of each Lender, without the prior
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder without the prior written consent of the Administrative
Agent.  Anything herein to the contrary notwithstanding, during such period that
a Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Defaulting Lender will not be entitled to vote in respect of
amendments and waivers hereunder which are subject to the approval of the
Required Lenders, and the Commitment and the outstanding Loans or other
extensions of credit of such Defaulting Lender hereunder will not be taken into
account in determining whether the Required Lenders have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period).
 
SECTION 10.09. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable on the
Loan of such Lender, together with all Charges payable to such Lender, shall be
limited to the Maximum Rate.
 
SECTION 10.10. Entire Agreement.  This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
 
SECTION 10.11. Waiver of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any of the other Loan Documents.  Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been
93

--------------------------------------------------------------------------------


induced to enter into this Agreement and the other Loan Documents, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 10.11.
 
SECTION 10.12. Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 10.13. Judgment Currency.  (a)The Borrowers’ obligations hereunder and
under the other Loan Documents to make payments in Dollars or in any Alternative
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or a Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or the
other Loan Documents.  If, for the purpose of obtaining or enforcing judgment
against any Borrower or in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the Alternative Currency Equivalent or Dollar Equivalent, in the case of
any Alternative Currency or Dollars, and, in the case of other currencies, the
rate of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the date immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
 
(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Borrower covenants and agrees to pay, or cause to be paid, as a separate
obligation and notwithstanding any judgment, such additional amounts, if any
(but in any event not a lesser amount), as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the Obligation
Currency which could have been
94

--------------------------------------------------------------------------------


purchased with the amount of Judgment Currency stipulated in the judgment or
judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.
 
(c) For purposes of determining the Alternative Currency Equivalent or Dollar
Equivalent or rate of exchange for this Section, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.
 
SECTION 10.14. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.  Delivery of an executed signature page of this
Agreement by facsimile transmission, electronic mail or by posting on the
Platform shall be as effective as delivery of a manually executed counterpart
hereof.
 
SECTION 10.15. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.16. Jurisdiction: Consent to Service of Process.  (a)The Company and
each other Borrower that is a Domestic Subsidiary hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of, and each other Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of, any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against any
Borrower or its properties in the courts of any jurisdiction.
 
(b) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan
95

--------------------------------------------------------------------------------


Documents in any New York State or Federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
SECTION 10.17. USA Patriot Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Act.
 
SECTION 10.18. No Fiduciary Relationship.  The Borrowers agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrowers and their Affiliates, on
the one hand, and the Administrative Agent, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders or their respective Affiliates, and no such
duty will be deemed to have arisen in connection with any such transactions or
communications.
 
SECTION 10.19. Confidentiality.  Each of the Administrative Agent and each
Lender agrees, for the benefit of the Company and each other Borrower, to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the
96

--------------------------------------------------------------------------------


same as those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to any Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
written consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers.
 
For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries, provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
SECTION 10.20. Cure of Defaulting Lender Status.  Except as otherwise provided
in the definition of “Defaulting Lender”, if the Company and the Administrative
Agent agree in writing in their discretion that a Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase such portion of outstanding
Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Committed Credit
Exposure of the Lenders to be on a pro rata basis in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender (and such Committed Credit Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to Commitment Fees accrued
or payments made by or on behalf of the Borrowers while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly
97

--------------------------------------------------------------------------------


agreed by the affected parties, no termination of a Lender’s status as a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
 


 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
98

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.
 


HARSCO CORPORATION
 
 Name:      Salvadore D. Fazzolari
     Title:    Chairman and Chief Executive Officer
 



 
CITIBANK, N.A.,
as Administrative Agent
 
 
     Name:  Kevin A. Ege
     Title:    Authorized Signer



 
CITIBANK, N.A.,
as a Lender
 
 
     Name:  Kevin A. Ege
     Title:    Authorized Signer



 
THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
 
 
     Name:  L. Peter Yetman
     Title:    Senior Vice President



 
[SIGNATURE PAGE TO HARSCO FIVE-YEAR CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------


 


BANK OF TOKYO-MITSUBISHI UFJ
TRUST COMPANY,
as a Lender
 
 
     Name:  Brian McNany
     Title:    Assistant Vice President


 
 
HSBC BANK USA, NATIONAL
ASSOCIATION,
as a Lender
 
 
     Name:  Adriana D. Collins
     Title:    Senior Vice President



 
ING BANK N.V., DUBLIN BRANCH,
as a Lender
 
 
     Name:   Maruice Kenny
     Title:     Director
     Name:   Aidan Neill
     Title:     Director



 
LLOYDS TSB BANK, PLC,
as a Lender
 
 
     Name:  Deborah Carlson
     Title:    Senior Vice President
     Name:  Lana Chervonckaya
     Title:    Vice President



 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
     Name: Brian T. Vesey
     Title:   Vice President



 
US BANK N.A.,
as a Lender
 
 
     Name:  Michael P. Dickman
     Title:    Vice President



 

--------------------------------------------------------------------------------


 
INTESA SANPAOLO SPA,
as a Lender
 
 
     Name:  Luca Sacchi
     Title:    Vice President
     Name:  Robert Wurster
     Title:    Senior Vice President



 
SVENSKA HANDELSBANKEN AB,
NEW YORK BRANCH,
as a Lender
 
 
     Name:  Mark Emmett
     Title:   Vice President
     Name:  Anders Abelsen
     Title:   Vice President



 
BANK OF CHINA,
NEW YORK BRANCH,
as a Lender
 
 
     Name:  Xiaojiang Li
     Title:    General Manager



 
COMMERZBANK AG,
as a Lender
 
 
     Name:  Robert S. Taylor
     Title:    Senior Vice President
     Name:  Sandy Bau
     Title:    Assistant Treasurer



 
JPMORGAN CHASE BANK, N.A.,
as a Lender
 
 
     Name:  Deborah R. Winkler
     Title:    Vice President



 

--------------------------------------------------------------------------------




 
MANUFACTURERS AND TRADERS
TRUST COMPANY,
as a Lender
 
 
     Name:  Tracey E. Sawyer-Calhoun
     Title:    Vice President



 
MIZUHO CORPORATE BANK (USA),
as a Lender
 
 
     Name:   Leon Mo
     Title:     Senior Vice President



 
SOCIETE GENERALE,
as a Lender
 
 
     Name:  Kimberly Metzger
     Title:    Director



 
WELLS FARGO BANK, N.A.,
as a Lender
 
 
     Name:  James Travagline
     Title:    Vice President



 
BANK OF TAIWAN,
LOS ANGELES BRANCH,
as a Lender
 
     Name:  Chwan-Ming Ho
     Title:    Vice President & General Manager
 



 
NATIONAL AUSTRALIA BANK
LIMITED,
as a Lender
 
 
     Name:  Courtney A. Cloe
     Title:    Director



 

--------------------------------------------------------------------------------


 
CHANG HWA COMMERCIAL BANK,
LTD., LOS ANGELES BRANCH,
as a Lender
 
 
     Name:  Beverley Chen
     Title:    Vice President & General Manager



 
MEGA INTERNATIONAL
COMMERCIAL BANK CO., LTD.
LOS ANGELES BRANCH,
as a Lender
 
     Name:  Chia Jang Liu
     Title:    Senior Vice President & General Manager



 

--------------------------------------------------------------------------------

